Name: Regulation (EC) NoÃ 810/2009 of the European Parliament and of the Council of 13Ã July 2009 establishing a Community Code on Visas (Visa Code)
 Type: Regulation
 Subject Matter: migration;  European Union law;  international law;  executive power and public service
 Date Published: nan

 15.9.2009 EN Official Journal of the European Union L 243/1 REGULATION (EC) No 810/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 July 2009 establishing a Community Code on Visas (Visa Code) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 62(2)(a) and (b)(ii) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) In accordance with Article 61 of the Treaty, the creation of an area in which persons may move freely should be accompanied by measures with respect to external border controls, asylum and immigration. (2) Pursuant to Article 62(2) of the Treaty, measures on the crossing of the external borders of the Member States shall establish rules on visas for intended stays of no more than three months, including the procedures and conditions for issuing visas by Member States. (3) As regards visa policy, the establishment of a common corpus of legislation, particularly via the consolidation and development of the acquis (the relevant provisions of the Convention implementing the Schengen Agreement of 14 June 1985 (2) and the Common Consular Instructions (3), is one of the fundamental components of further development of the common visa policy as part of a multi-layer system aimed at facilitating legitimate travel and tackling illegal immigration through further harmonisation of national legislation and handling practices at local consular missions, as defined in the Hague Programme: strengthening freedom, security and justice in the European Union (4). (4) Member States should be present or represented for visa purposes in all third countries whose nationals are subject to visa requirements. Member States lacking their own consulate in a given third country or in a certain part of a given third country should endeavour to conclude representation arrangements in order to avoid a disproportionate effort on the part of visa applicants to have access to consulates. (5) It is necessary to set out rules on the transit through international areas of airports in order to combat illegal immigration. Thus nationals from a common list of third countries should be required to hold airport transit visas. Nevertheless, in urgent cases of mass influx of illegal immigrants, Member States should be allowed to impose such a requirement on nationals of third countries other than those listed in the common list. Member States individual decisions should be reviewed on an annual basis. (6) The reception arrangements for applicants should be made with due respect for human dignity. Processing of visa applications should be conducted in a professional and respectful manner and be proportionate to the objectives pursued. (7) Member States should ensure that the quality of the service offered to the public is of a high standard and follows good administrative practices. They should allocate appropriate numbers of trained staff as well as sufficient resources in order to facilitate as much as possible the visa application process. Member States should ensure that a one-stop principle is applied to all applicants. (8) Provided that certain conditions are fulfilled, multiple-entry visas should be issued in order to lessen the administrative burden of Member States consulates and to facilitate smooth travel for frequent or regular travellers. Applicants known to the consulate for their integrity and reliability should as far as possible benefit from a simplified procedure. (9) Because of the registration of biometric identifiers in the Visa Information System (VIS) as established by Regulation (EC) No 767/2008 of the European Parliament and of the Council of 9 July 2008 concerning Visa Information System (VIS) and the exchange of data between Member States on short-stay visas (VIS Regulation) (5), the appearance of the applicant in person  at least for the first application  should be one of the basic requirements for the application for a visa. (10) In order to facilitate the visa application procedure of any subsequent application, it should be possible to copy fingerprints from the first entry into the VIS within a period of 59 months. Once this period of time has elapsed, the fingerprints should be collected again. (11) Any document, data or biometric identifier received by a Member State in the course of the visa application process shall be considered a consular document under the Vienna Convention on Consular Relations of 24 April 1963 and shall be treated in an appropriate manner. (12) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (6) applies to the Member States with regard to the processing of personal data pursuant to this Regulation. (13) In order to facilitate the procedure, several forms of cooperation should be envisaged, such as limited representation, co-location, common application centres, recourse to honorary consuls and cooperation with external service providers, taking into account in particular data protection requirements set out in Directive 95/46/EC. Member States should, in accordance with the conditions laid down in this Regulation, determine the type of organisational structure which they will use in each third country. (14) It is necessary to make provision for situations in which a Member State decides to cooperate with an external service provider for the collection of applications. Such a decision may be taken if, in particular circumstances or for reasons relating to the local situation, cooperation with other Member States in the form of representation, limited representation, co-location or a Common Application Centre proves not to be appropriate for the Member State concerned. Such arrangements should be established in compliance with the general principles for issuing visas and with the data protection requirements set out in Directive 95/46/EC. In addition, the need to avoid visa shopping should be taken into consideration when establishing and implementing such arrangements. (15) Where a Member State has decided to cooperate with an external service provider, it should maintain the possibility for all applicants to lodge applications directly at its diplomatic missions or consular posts. (16) A Member State should cooperate with an external service provider on the basis of a legal instrument which should contain provisions on its exact responsibilities, on direct and total access to its premises, information for applicants, confidentiality and on the circumstances, conditions and procedures for suspending or terminating the cooperation. (17) This Regulation, by allowing Member States to cooperate with external service providers for the collection of applications while establishing the one-stop principle for the lodging of applications, creates a derogation from the general rule that an applicant must appear in person at a diplomatic mission or consular post. This is without prejudice to the possibility of calling the applicant for a personal interview. (18) Local Schengen cooperation is crucial for the harmonised application of the common visa policy and for proper assessment of migratory and/or security risks. Given the differences in local circumstances, the operational application of particular legislative provisions should be assessed among Member States diplomatic missions and consular posts in individual locations in order to ensure a harmonised application of the legislative provisions to prevent visa shopping and different treatment of visa applicants. (19) Statistical data are an important means of monitoring migratory movements and can serve as an efficient management tool. Therefore, such data should be compiled regularly in a common format. (20) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (7). (21) In particular, the Commission should be empowered to adopt amendments to the Annexes to this Regulation. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (22) In order to ensure the harmonised application of this Regulation at operational level, instructions should be drawn up on the practice and procedures to be followed by Member States when processing visa applications. (23) A common Schengen visa Internet site is to be established to improve the visibility and a uniform image of the common visa policy. Such a site will serve as a means to provide the general public with all relevant information in relation to the application for a visa. (24) Appropriate measures should be adopted for the monitoring and evaluation of this Regulation. (25) The VIS Regulation and Regulation (EC) No 562/2006 of the European Parliament and of the Council of 15 March 2006 establishing a Community Code on the rules governing the movement of persons across borders (Schengen Borders Code) (8) should be amended in order to take account of the provisions of this Regulation. (26) Bilateral agreements concluded between the Community and third countries aiming at facilitating the processing of applications for visas may derogate from the provisions of this Regulation. (27) When a Member State hosts the Olympic Games and the Paralympic Games, a particular scheme facilitating the issuing of visas to members of the Olympic family should apply. (28) Since the objective of this Regulation, namely the establishment of the procedures and conditions for issuing visas for transit through or intended stays in the territory of the Member States not exceeding three months in any six-month period, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (29) This Regulation respects fundamental rights and observes the principles recognised in particular by the Council of Europes Convention for the Protection of Human Rights and Fundamental Freedoms and by the Charter of Fundamental Rights of the European Union. (30) The conditions governing entry into the territory of the Member States or the issue of visas do not affect the rules currently governing recognition of the validity of travel documents. (31) In accordance with Articles 1 and 2 of the Protocol on the Position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not take part in the adoption of this Regulation and is not bound by it, or subject to its application. Given that this Regulation builds on the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, Denmark shall, in accordance with Article 5 of that Protocol, decide within a period of six months after the date of adoption of this Regulation whether it will implement it in its national law. (32) As regards Iceland and Norway, this Regulation constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded between the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (9) which fall within the area referred to in Article 1, point B of Council Decision 1999/437/EC (10) on certain arrangements for the application of that Agreement. (33) An arrangement should be made to allow representatives of Iceland and Norway to be associated with the work of committees assisting the Commission in the exercise of its implementing powers under this Regulation. Such an arrangement has been contemplated in the Exchange of Letters between the Council of the European Union and Iceland and Norway concerning committees which assist the European Commission in the exercise of its executive powers (11), annexed to the abovementioned Agreement. The Commission has submitted to the Council a draft recommendation with a view to negotiating this arrangement. (34) As regards Switzerland, this Regulation constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (12), which fall within the area referred to in Article 1, point B, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (13) on the conclusion of that Agreement. (35) As regards Liechtenstein, this Regulation constitutes a development of provisions of the Schengen acquis within the meaning of the Protocol signed between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement concluded between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis, which fall within the area referred to in Article 1, point B, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/261/EC (14) on the signing of that Protocol. (36) This Regulation constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (15). The United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (37) This Regulation constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (16). Ireland is therefore not taking part in the adoption of the Regulation and is not bound by it or subject to its application. (38) This Regulation, with the exception of Article 3, constitutes provisions building on the Schengen acquis or otherwise relating to it within the meaning of Article 3(2) of the 2003 Act of Accession and within the meaning of Article 4(2) of the 2005 Act of Accession, HAVE ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Objective and scope 1. This Regulation establishes the procedures and conditions for issuing visas for transit through or intended stays in the territory of the Member States not exceeding three months in any six-month period. 2. The provisions of this Regulation shall apply to any third-country national who must be in possession of a visa when crossing the external borders of the Member States pursuant to Council Regulation (EC) No 539/2001 of 15 March 2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement (17), without prejudice to: (a) the rights of free movement enjoyed by third-country nationals who are family members of citizens of the Union; (b) the equivalent rights enjoyed by third-country nationals and their family members, who, under agreements between the Community and its Member States, on the one hand, and these third countries, on the other, enjoy rights of free movement equivalent to those of Union citizens and members of their families. 3. This Regulation also lists the third countries whose nationals are required to hold an airport transit visa by way of exception from the principle of free transit laid down in Annex 9 to the Chicago Convention on International Civil Aviation, and establishes the procedures and conditions for issuing visas for the purpose of transit through the international transit areas of Member States airports. Article 2 Definitions For the purpose of this Regulation the following definitions shall apply: 1. third-country national means any person who is not a citizen of the Union within the meaning of Article 17(1) of the Treaty; 2. visa means an authorisation issued by a Member State with a view to: (a) transit through or an intended stay in the territory of the Member States of a duration of no more than three months in any six-month period from the date of first entry in the territory of the Member States; (b) transit through the international transit areas of airports of the Member States; 3. uniform visa means a visa valid for the entire territory of the Member States; 4. visa with limited territorial validity means a visa valid for the territory of one or more Member States but not all Member States; 5. airport transit visa means a visa valid for transit through the international transit areas of one or more airports of the Member States; 6. visa sticker means the uniform format for visas as defined by Council Regulation (EC) No 1683/95 of 29 May 1995 laying down a uniform format for visas (18); 7. recognised travel document means a travel document recognised by one or more Member States for the purpose of affixing visas; 8. separate sheet for affixing a visa means the uniform format for forms for affixing the visa issued by Member States to persons holding travel documents not recognised by the Member State drawing up the form as defined by Council Regulation (EC) No 333/2002 of 18 February 2002 on a uniform format for forms for affixing the visa issued by Member States to persons holding travel documents not recognised by the Member State drawing up the form (19); 9. consulate means a Member States diplomatic mission or a Member States consular post authorised to issue visas and headed by a career consular officer as defined by the Vienna Convention on Consular Relations of 24 April 1963; 10. application means an application for a visa; 11. commercial intermediary means a private administrative agency, transport company or travel agency (tour operator or retailer). TITLE II AIRPORT TRANSIT VISA Article 3 Third-country nationals required to hold an airport transit visa 1. Nationals of the third countries listed in Annex IV shall be required to hold an airport transit visa when passing through the international transit areas of airports situated on the territory of the Member States. 2. In urgent cases of mass influx of illegal immigrants, individual Member States may require nationals of third countries other than those referred to in paragraph 1 to hold an airport transit visa when passing through the international transit areas of airports situated on their territory. Member States shall notify the Commission of such decisions before their entry into force and of withdrawals of such an airport transit visa requirement. 3. Within the framework of the Committee referred to in Article 52(1), those notifications shall be reviewed on an annual basis for the purpose of transferring the third country concerned to the list set out in Annex IV. 4. If the third country is not transferred to the list set out in Annex IV, the Member State concerned may maintain, provided that the conditions in paragraph 2 are met, or withdraw the airport transit visa requirement. 5. The following categories of persons shall be exempt from the requirement to hold an airport transit visa provided for in paragraphs 1 and 2: (a) holders of a valid uniform visa, national long-stay visa or residence permit issued by a Member State; (b) third-country nationals holding the valid residence permits listed in Annex V issued by Andorra, Canada, Japan, San Marino or the United States of America guaranteeing the holders unconditional readmission; (c) third-country nationals holding a valid visa for a Member State or for a State party to the Agreement on the European Economic Area of 2 May 1992, Canada, Japan or the United States of America, or when they return from those countries after having used the visa; (d) family members of citizens of the Union as referred to in Article 1(2)(a); (e) holders of diplomatic passports; (f) flight crew members who are nationals of a contracting Party to the Chicago Convention on International Civil Aviation. TITLE III PROCEDURES AND CONDITIONS FOR ISSUING VISAS CHAPTER I Authorities taking part in the procedures relating to applications Article 4 Authorities competent for taking part in the procedures relating to applications 1. Applications shall be examined and decided on by consulates. 2. By way of derogation from paragraph 1, applications may be examined and decided on at the external borders of the Member States by the authorities responsible for checks on persons, in accordance with Articles 35 and 36. 3. In the non-European overseas territories of Member States, applications may be examined and decided on by the authorities designated by the Member State concerned. 4. A Member State may require the involvement of authorities other than the ones designated in paragraphs 1 and 2 in the examination of and decision on applications. 5. A Member State may require to be consulted or informed by another Member State in accordance with Articles 22 and 31. Article 5 Member State competent for examining and deciding on an application 1. The Member State competent for examining and deciding on an application for a uniform visa shall be: (a) the Member State whose territory constitutes the sole destination of the visit(s); (b) if the visit includes more than one destination, the Member State whose territory constitutes the main destination of the visit(s) in terms of the length or purpose of stay; or (c) if no main destination can be determined, the Member State whose external border the applicant intends to cross in order to enter the territory of the Member States. 2. The Member State competent for examining and deciding on an application for a uniform visa for the purpose of transit shall be: (a) in the case of transit through only one Member State, the Member State concerned; or (b) in the case of transit through several Member States, the Member State whose external border the applicant intends to cross to start the transit. 3. The Member State competent for examining and deciding on an application for an airport transit visa shall be: (a) in the case of a single airport transit, the Member State on whose territory the transit airport is situated; or (b) in the case of double or multiple airport transit, the Member State on whose territory the first transit airport is situated. 4. Member States shall cooperate to prevent a situation in which an application cannot be examined and decided on because the Member State that is competent in accordance with paragraphs 1 to 3 is neither present nor represented in the third country where the applicant lodges the application in accordance with Article 6. Article 6 Consular territorial competence 1. An application shall be examined and decided on by the consulate of the competent Member State in whose jurisdiction the applicant legally resides. 2. A consulate of the competent Member State shall examine and decide on an application lodged by a third-country national legally present but not residing in its jurisdiction, if the applicant has provided justification for lodging the application at that consulate. Article 7 Competence to issue visas to third-country nationals legally present within the territory of a Member State Third-country nationals who are legally present in the territory of a Member State and who are required to hold a visa to enter the territory of one or more other Member States shall apply for a visa at the consulate of the Member State that is competent in accordance with Article 5(1) or (2). Article 8 Representation arrangements 1. A Member State may agree to represent another Member State that is competent in accordance with Article 5 for the purpose of examining applications and issuing visas on behalf of that Member State. A Member State may also represent another Member State in a limited manner solely for the collection of applications and the enrolment of biometric identifiers. 2. The consulate of the representing Member State shall, when contemplating refusing a visa, submit the application to the relevant authorities of the represented Member State in order for them to take the final decision on the application within the time limits set out in Article 23(1), (2) or (3). 3. The collection and transmission of files and data to the represented Member State shall be carried out in compliance with the relevant data protection and security rules. 4. A bilateral arrangement shall be established between the representing Member State and the represented Member State containing the following elements: (a) it shall specify the duration of such representation, if only temporary, and procedures for its termination; (b) it may, in particular when the represented Member State has a consulate in the third country concerned, provide for the provision of premises, staff and payments by the represented Member State; (c) it may stipulate that applications from certain categories of third-country nationals are to be transmitted by the representing Member State to the central authorities of the represented Member State for prior consultation as provided for in Article 22; (d) by way of derogation from paragraph 2, it may authorise the consulate of the representing Member State to refuse to issue a visa after examination of the application. 5. Member States lacking their own consulate in a third country shall endeavour to conclude representation arrangements with Member States that have consulates in that country. 6. With a view to ensuring that a poor transport infrastructure or long distances in a specific region or geographical area does not require a disproportionate effort on the part of applicants to have access to a consulate, Member States lacking their own consulate in that region or area shall endeavour to conclude representation arrangements with Member States that have consulates in that region or area. 7. The represented Member State shall notify the representation arrangements or the termination of such arrangements to the Commission before they enter into force or are terminated. 8. Simultaneously, the consulate of the representing Member State shall inform both the consulates of other Member States and the delegation of the Commission in the jurisdiction concerned about representation arrangements or the termination of such arrangements before they enter into force or are terminated. 9. If the consulate of the representing Member State decides to cooperate with an external service provider in accordance with Article 43, or with accredited commercial intermediaries as provided for in Article 45, such cooperation shall include applications covered by representation arrangements. The central authorities of the represented Member State shall be informed in advance of the terms of such cooperation. CHAPTER II Application Article 9 Practical modalities for lodging an application 1. Applications shall be lodged no more than three months before the start of the intended visit. Holders of a multiple-entry visa may lodge the application before the expiry of the visa valid for a period of at least six months. 2. Applicants may be required to obtain an appointment for the lodging of an application. The appointment shall, as a rule, take place within a period of two weeks from the date when the appointment was requested. 3. In justified cases of urgency, the consulate may allow applicants to lodge their applications either without appointment, or an appointment shall be given immediately. 4. Applications may be lodged at the consulate by the applicant or by accredited commercial intermediaries, as provided for in Article 45(1), without prejudice to Article 13, or in accordance with Article 42 or 43. Article 10 General rules for lodging an application 1. Without prejudice to the provisions of Articles 13, 42, 43 and 45, applicants shall appear in person when lodging an application. 2. Consulates may waive the requirement referred to in paragraph 1 when the applicant is known to them for his integrity and reliability. 3. When lodging the application, the applicant shall: (a) present an application form in accordance with Article 11; (b) present a travel document in accordance with Article 12; (c) present a photograph in accordance with the standards set out in Regulation (EC) No 1683/95 or, where the VIS is operational pursuant to Article 48 of the VIS Regulation, in accordance with the standards set out in Article 13 of this Regulation; (d) allow the collection of his fingerprints in accordance with Article 13, where applicable; (e) pay the visa fee in accordance with Article 16; (f) provide supporting documents in accordance with Article 14 and Annex II; (g) where applicable, produce proof of possession of adequate and valid travel medical insurance in accordance with Article 15. Article 11 Application form 1. Each applicant shall submit a completed and signed application form, as set out in Annex I. Persons included in the applicants travel document shall submit a separate application form. Minors shall submit an application form signed by a person exercising permanent or temporary parental authority or legal guardianship. 2. Consulates shall make the application form widely available and easily accessible to applicants free of charge. 3. The form shall be available in the following languages: (a) the official language(s) of the Member State for which a visa is requested; (b) the official language(s) of the host country; (c) the official language(s) of the host country and the official language(s) of the Member State for which a visa is requested; or (d) in case of representation, the official language(s) of the representing Member State. In addition to the language(s) referred to in point (a), the form may be made available in another official language of the institutions of the European Union. 4. If the application form is not available in the official language(s) of the host country, a translation of it into that/those language(s) shall be made available separately to applicants. 5. A translation of the application form into the official language(s) of the host country shall be produced under local Schengen cooperation provided for in Article 48. 6. The consulate shall inform applicants of the language(s) which may be used when filling in the application form. Article 12 Travel document The applicant shall present a valid travel document satisfying the following criteria: (a) its validity shall extend at least three months after the intended date of departure from the territory of the Member States or, in the case of several visits, after the last intended date of departure from the territory of the Member States. However, in a justified case of emergency, this obligation may be waived; (b) it shall contain at least two blank pages; (c) it shall have been issued within the previous 10 years. Article 13 Biometric identifiers 1. Member States shall collect biometric identifiers of the applicant comprising a photograph of him and his 10 fingerprints in accordance with the safeguards laid down in the Council of Europes Convention for the Protection of Human Rights and Fundamental Freedoms, in the Charter of Fundamental Rights of the European Union and in the United Nations Convention on the Rights of the Child. 2. At the time of submission of the first application, the applicant shall be required to appear in person. At that time, the following biometric identifiers of the applicant shall be collected:  a photograph, scanned or taken at the time of application, and  his 10 fingerprints taken flat and collected digitally. 3. Where fingerprints collected from the applicant as part of an earlier application were entered in the VIS for the first time less than 59 months before the date of the new application, they shall be copied to the subsequent application. However, where there is reasonable doubt regarding the identity of the applicant, the consulate shall collect fingerprints within the period specified in the first subparagraph. Furthermore, if at the time when the application is lodged, it cannot be immediately confirmed that the fingerprints were collected within the period specified in the first subparagraph, the applicant may request that they be collected. 4. In accordance with Article 9(5) of the VIS Regulation, the photograph attached to each application shall be entered in the VIS. The applicant shall not be required to appear in person for this purpose. The technical requirements for the photograph shall be in accordance with the international standards as set out in the International Civil Aviation Organization (ICAO) document 9303 Part 1, 6th edition. 5. Fingerprints shall be taken in accordance with ICAO standards and Commission Decision 2006/648/EC of 22 September 2006 laying down the technical specifications on the standards for biometric features related to the development of the Visa Information System (20). 6. The biometric identifiers shall be collected by qualified and duly authorised staff of the authorities competent in accordance with Article 4(1), (2) and (3). Under the supervision of the consulates, the biometric identifiers may also be collected by qualified and duly authorised staff of an honorary consul as referred to in Article 42 or of an external service provider as referred to in Article 43. The Member State(s) concerned shall, where there is any doubt, provide for the possibility of verifying at the consulate fingerprints which have been taken by the external service provider. 7. The following applicants shall be exempt from the requirement to give fingerprints: (a) children under the age of 12; (b) persons for whom fingerprinting is physically impossible. If the fingerprinting of fewer than 10 fingers is possible, the maximum number of fingerprints shall be taken. However, should the impossibility be temporary, the applicant shall be required to give the fingerprints at the following application. The authorities competent in accordance with Article 4(1), (2) and (3) shall be entitled to ask for further clarification of the grounds for the temporary impossibility. Member States shall ensure that appropriate procedures guaranteeing the dignity of the applicant are in place in the event of there being difficulties in enrolling; (c) heads of State or government and members of a national government with accompanying spouses, and the members of their official delegation when they are invited by Member States governments or by international organisations for an official purpose; (d) sovereigns and other senior members of a royal family, when they are invited by Member States governments or by international organisations for an official purpose. 8. In the cases referred to in paragraph 7, the entry not applicable shall be introduced in the VIS in accordance with Article 8(5) of the VIS Regulation. Article 14 Supporting documents 1. When applying for a uniform visa, the applicant shall present: (a) documents indicating the purpose of the journey; (b) documents in relation to accommodation, or proof of sufficient means to cover his accommodation; (c) documents indicating that the applicant possesses sufficient means of subsistence both for the duration of the intended stay and for the return to his country of origin or residence, or for the transit to a third country into which he is certain to be admitted, or that he is in a position to acquire such means lawfully, in accordance with Article 5(1)(c) and (3) of the Schengen Borders Code; (d) information enabling an assessment of the applicants intention to leave the territory of the Member States before the expiry of the visa applied for. 2. When applying for an airport transit visa, the applicant shall present: (a) documents in relation to the onward journey to the final destination after the intended airport transit; (b) information enabling an assessment of the applicants intention not to enter the territory of the Member States. 3. A non-exhaustive list of supporting documents which the consulate may request from the applicant in order to verify the fulfilment of the conditions listed in paragraphs 1 and 2 is set out in Annex II. 4. Member States may require applicants to present a proof of sponsorship and/or private accommodation by completing a form drawn up by each Member State. That form shall indicate in particular: (a) whether its purpose is proof of sponsorship and/or of accommodation; (b) whether the host is an individual, a company or an organisation; (c) the hosts identity and contact details; (d) the invited applicant(s); (e) the address of the accommodation; (f) the length and purpose of the stay; (g) possible family ties with the host. In addition to the Member States official language(s), the form shall be drawn up in at least one other official language of the institutions of the European Union. The form shall provide the person signing it with the information required pursuant to Article 37(1) of the VIS Regulation. A specimen of the form shall be notified to the Commission. 5. Within local Schengen cooperation the need to complete and harmonise the lists of supporting documents shall be assessed in each jurisdiction in order to take account of local circumstances. 6. Consulates may waive one or more of the requirements of paragraph 1 in the case of an applicant known to them for his integrity and reliability, in particular the lawful use of previous visas, if there is no doubt that he will fulfil the requirements of Article 5(1) of the Schengen Borders Code at the time of the crossing of the external borders of the Member States. Article 15 Travel medical insurance 1. Applicants for a uniform visa for one or two entries shall prove that they are in possession of adequate and valid travel medical insurance to cover any expenses which might arise in connection with repatriation for medical reasons, urgent medical attention and/or emergency hospital treatment or death, during their stay(s) on the territory of the Member States. 2. Applicants for a uniform visa for more than two entries (multiple entries) shall prove that they are in possession of adequate and valid travel medical insurance covering the period of their first intended visit. In addition, such applicants shall sign the statement, set out in the application form, declaring that they are aware of the need to be in possession of travel medical insurance for subsequent stays. 3. The insurance shall be valid throughout the territory of the Member States and cover the entire period of the persons intended stay or transit. The minimum coverage shall be EUR 30 000. When a visa with limited territorial validity covering the territory of more than one Member State is issued, the insurance cover shall be valid at least in the Member States concerned. 4. Applicants shall, in principle, take out insurance in their country of residence. Where this is not possible, they shall seek to obtain insurance in any other country. When another person takes out insurance in the name of the applicant, the conditions set out in paragraph 3 shall apply. 5. When assessing whether the insurance cover is adequate, consulates shall ascertain whether claims against the insurance company would be recoverable in a Member State. 6. The insurance requirement may be considered to have been met where it is established that an adequate level of insurance may be presumed in the light of the applicants professional situation. The exemption from presenting proof of travel medical insurance may concern particular professional groups, such as seafarers, who are already covered by travel medical insurance as a result of their professional activities. 7. Holders of diplomatic passports shall be exempt from the requirement to hold travel medical insurance. Article 16 Visa fee 1. Applicants shall pay a visa fee of EUR 60. 2. Children from the age of six years and below the age of 12 years shall pay a visa fee of EUR 35. 3. The visa fee shall be revised regularly in order to reflect the administrative costs. 4. The visa fee shall be waived for applicants belonging to one of the following categories: (a) children under six years; (b) school pupils, students, postgraduate students and accompanying teachers who undertake stays for the purpose of study or educational training; (c) researchers from third countries travelling for the purpose of carrying out scientific research as defined in Recommendation No 2005/761/EC of the European Parliament and of the Council of 28 September 2005 to facilitate the issue by the Member States of uniform short-stay visas for researchers from third countries travelling within the Community for the purpose of carrying out scientific research (21); (d) representatives of non-profit organisations aged 25 years or less participating in seminars, conferences, sports, cultural or educational events organised by non-profit organisations. 5. The visa fee may be waived for: (a) children from the age of six years and below the age of 12 years; (b) holders of diplomatic and service passports; (c) participants aged 25 years or less in seminars, conferences, sports, cultural or educational events, organised by non-profit organisations. Within local Schengen cooperation, Members States shall aim to harmonise the application of these exemptions. 6. In individual cases, the amount of the visa fee to be charged may be waived or reduced when to do so serves to promote cultural or sporting interests as well as interests in the field of foreign policy, development policy and other areas of vital public interest or for humanitarian reasons. 7. The visa fee shall be charged in euro, in the national currency of the third country or in the currency usually used in the third country where the application is lodged, and shall not be refundable except in the cases referred to in Articles 18(2) and 19(3). When charged in a currency other than euro, the amount of the visa fee charged in that currency shall be determined and regularly reviewed in application of the euro foreign exchange reference rate set by the European Central Bank. The amount charged may be rounded up and consulates shall ensure under local Schengen cooperation that they charge similar fees. 8. The applicant shall be given a receipt for the visa fee paid. Article 17 Service fee 1. An additional service fee may be charged by an external service provider referred to in Article 43. The service fee shall be proportionate to the costs incurred by the external service provider while performing one or more of the tasks referred to in Article 43(6). 2. The service fee shall be specified in the legal instrument referred to in Article 43(2). 3. Within the framework of local Schengen cooperation, Member States shall ensure that the service fee charged to an applicant duly reflects the services offered by the external service provider and is adapted to local circumstances. Furthermore, they shall aim to harmonise the service fee applied. 4. The service fee shall not exceed half of the amount of the visa fee set out in Article 16(1), irrespective of the possible reductions in or exemptions from the visa fee as provided for in Article 16(2), (4), (5) and (6). 5. The Member State(s) concerned shall maintain the possibility for all applicants to lodge their applications directly at its/their consulates. CHAPTER III Examination of and decision on an application Article 18 Verification of consular competence 1. When an application has been lodged, the consulate shall verify whether it is competent to examine and decide on it in accordance with the provisions of Articles 5 and 6. 2. If the consulate is not competent, it shall, without delay, return the application form and any documents submitted by the applicant, reimburse the visa fee, and indicate which consulate is competent. Article 19 Admissibility 1. The competent consulate shall verify whether:  the application has been lodged within the period referred to in Article 9(1),  the application contains the items referred to in Article 10(3)(a) to (c),  the biometric data of the applicant have been collected, and  the visa fee has been collected. 2. Where the competent consulate finds that the conditions referred to in paragraph 1 have been fulfilled, the application shall be admissible and the consulate shall:  follow the procedures described in Article 8 of the VIS Regulation, and  further examine the application. Data shall be entered in the VIS only by duly authorised consular staff in accordance with Articles 6(1), 7, 9(5) and 9(6) of the VIS Regulation. 3. Where the competent consulate finds that the conditions referred to in paragraph 1 have not been fulfilled, the application shall be inadmissible and the consulate shall without delay:  return the application form and any documents submitted by the applicant,  destroy the collected biometric data,  reimburse the visa fee, and  not examine the application. 4. By way of derogation, an application that does not meet the requirements set out in paragraph 1 may be considered admissible on humanitarian grounds or for reasons of national interest. Article 20 Stamp indicating that an application is admissible 1. When an application is admissible, the competent consulate shall stamp the applicants travel document. The stamp shall be as set out in the model in Annex III and shall be affixed in accordance with the provisions of that Annex. 2. Diplomatic, service/official and special passports shall not be stamped. 3. The provisions of this Article shall apply to the consulates of the Member States until the date when the VIS becomes fully operational in all regions, in accordance with Article 48 of the VIS Regulation. Article 21 Verification of entry conditions and risk assessment 1. In the examination of an application for a uniform visa, it shall be ascertained whether the applicant fulfils the entry conditions set out in Article 5(1)(a), (c), (d) and (e) of the Schengen Borders Code, and particular consideration shall be given to assessing whether the applicant presents a risk of illegal immigration or a risk to the security of the Member States and whether the applicant intends to leave the territory of the Member States before the expiry of the visa applied for. 2. In respect of each application, the VIS shall be consulted in accordance with Articles 8(2) and 15 of the VIS Regulation. Member States shall ensure that full use is made of all search criteria pursuant to Article 15 of the VIS Regulation in order to avoid false rejections and identifications. 3. While checking whether the applicant fulfils the entry conditions, the consulate shall verify: (a) that the travel document presented is not false, counterfeit or forged; (b) the applicants justification for the purpose and conditions of the intended stay, and that he has sufficient means of subsistence, both for the duration of the intended stay and for the return to his country of origin or residence, or for the transit to a third country into which he is certain to be admitted, or is in a position to acquire such means lawfully; (c) whether the applicant is a person for whom an alert has been issued in the Schengen Information System (SIS) for the purpose of refusing entry; (d) that the applicant is not considered to be a threat to public policy, internal security or public health as defined in Article 2(19) of the Schengen Borders Code or to the international relations of any of the Member States, in particular where no alert has been issued in Member States national databases for the purpose of refusing entry on the same grounds; (e) that the applicant is in possession of adequate and valid travel medical insurance, where applicable. 4. The consulate shall, where applicable, verify the length of previous and intended stays in order to verify that the applicant has not exceeded the maximum duration of authorised stay in the territory of the Member States, irrespective of possible stays authorised under a national long-stay visa or a residence permit issued by another Member State. 5. The means of subsistence for the intended stay shall be assessed in accordance with the duration and the purpose of the stay and by reference to average prices in the Member State(s) concerned for board and lodging in budget accommodation, multiplied by the number of days stayed, on the basis of the reference amounts set by the Member States in accordance with Article 34(1)(c) of the Schengen Borders Code. Proof of sponsorship and/or private accommodation may also constitute evidence of sufficient means of subsistence. 6. In the examination of an application for an airport transit visa, the consulate shall in particular verify: (a) that the travel document presented is not false, counterfeit or forged; (b) the points of departure and destination of the third-country national concerned and the coherence of the intended itinerary and airport transit; (c) proof of the onward journey to the final destination. 7. The examination of an application shall be based notably on the authenticity and reliability of the documents submitted and on the veracity and reliability of the statements made by the applicant. 8. During the examination of an application, consulates may in justified cases call the applicant for an interview and request additional documents. 9. A previous visa refusal shall not lead to an automatic refusal of a new application. A new application shall be assessed on the basis of all available information. Article 22 Prior consultation of central authorities of other Member States 1. A Member State may require the central authorities of other Member States to consult its central authorities during the examination of applications lodged by nationals of specific third countries or specific categories of such nationals. Such consultation shall not apply to applications for airport transit visas. 2. The central authorities consulted shall reply definitively within seven calendar days after being consulted. The absence of a reply within this deadline shall mean that they have no grounds for objecting to the issuing of the visa. 3. Member States shall notify the Commission of the introduction or withdrawal of the requirement of prior consultation before it becomes applicable. This information shall also be given within local Schengen cooperation in the jurisdiction concerned. 4. The Commission shall inform Member States of such notifications. 5. From the date of the replacement of the Schengen Consultation Network, as referred to in Article 46 of the VIS Regulation, prior consultation shall be carried out in accordance with Article 16(2) of that Regulation. Article 23 Decision on the application 1. Applications shall be decided on within 15 calendar days of the date of the lodging of an application which is admissible in accordance with Article 19. 2. That period may be extended up to a maximum of 30 calendar days in individual cases, notably when further scrutiny of the application is needed or in cases of representation where the authorities of the represented Member State are consulted. 3. Exceptionally, when additional documentation is needed in specific cases, the period may be extended up to a maximum of 60 calendar days. 4. Unless the application has been withdrawn, a decision shall be taken to: (a) issue a uniform visa in accordance with Article 24; (b) issue a visa with limited territorial validity in accordance with Article 25; (c) refuse a visa in accordance with Article 32; or (d) discontinue the examination of the application and transfer it to the relevant authorities of the represented Member State in accordance with Article 8(2). The fact that fingerprinting is physically impossible, in accordance with Article 13(7)(b), shall not influence the issuing or refusal of a visa. CHAPTER IV Issuing of the visa Article 24 Issuing of a uniform visa 1. The period of validity of a visa and the length of the authorised stay shall be based on the examination conducted in accordance with Article 21. A visa may be issued for one, two or multiple entries. The period of validity shall not exceed five years. In the case of transit, the length of the authorised stay shall correspond to the time necessary for the purpose of the transit. Without prejudice to Article 12(a), the period of validity of the visa shall include an additional period of grace of 15 days. Member States may decide not to grant such a period of grace for reasons of public policy or because of the international relations of any of the Member States. 2. Without prejudice to Article 12(a), multiple-entry visas shall be issued with a period of validity between six months and five years, where the following conditions are met: (a) the applicant proves the need or justifies the intention to travel frequently and/or regularly, in particular due to his occupational or family status, such as business persons, civil servants engaged in regular official contacts with Member States and EU institutions, representatives of civil society organisations travelling for the purpose of educational training, seminars and conferences, family members of citizens of the Union, family members of third-country nationals legally residing in Member States and seafarers; and (b) the applicant proves his integrity and reliability, in particular the lawful use of previous uniform visas or visas with limited territorial validity, his economic situation in the country of origin and his genuine intention to leave the territory of the Member States before the expiry of the visa applied for. 3. The data set out in Article 10(1) of the VIS Regulation shall be entered into the VIS when a decision on issuing such a visa has been taken. Article 25 Issuing of a visa with limited territorial validity 1. A visa with limited territorial validity shall be issued exceptionally, in the following cases: (a) when the Member State concerned considers it necessary on humanitarian grounds, for reasons of national interest or because of international obligations, (i) to derogate from the principle that the entry conditions laid down in Article 5(1)(a), (c), (d) and (e) of the Schengen Borders Code must be fulfilled; (ii) to issue a visa despite an objection by the Member State consulted in accordance with Article 22 to the issuing of a uniform visa; or (iii) to issue a visa for reasons of urgency, although the prior consultation in accordance with Article 22 has not been carried out; or (b) when for reasons deemed justified by the consulate, a new visa is issued for a stay during the same six-month period to an applicant who, over this six-month period, has already used a uniform visa or a visa with limited territorial validity allowing for a stay of three months. 2. A visa with limited territorial validity shall be valid for the territory of the issuing Member State. It may exceptionally be valid for the territory of more than one Member State, subject to the consent of each such Member State. 3. If the applicant holds a travel document that is not recognised by one or more, but not all Member States, a visa valid for the territory of the Member States recognising the travel document shall be issued. If the issuing Member State does not recognise the applicants travel document, the visa issued shall only be valid for that Member State. 4. When a visa with limited territorial validity has been issued in the cases described in paragraph 1(a), the central authorities of the issuing Member State shall circulate the relevant information to the central authorities of the other Member States without delay, by means of the procedure referred to in Article 16(3) of the VIS Regulation. 5. The data set out in Article 10(1) of the VIS Regulation shall be entered into the VIS when a decision on issuing such a visa has been taken. Article 26 Issuing of an airport transit visa 1. An airport transit visa shall be valid for transiting through the international transit areas of the airports situated on the territory of Member States. 2. Without prejudice to Article 12(a), the period of validity of the visa shall include an additional period of grace of 15 days. Member States may decide not to grant such a period of grace for reasons of public policy or because of the international relations of any of the Member States. 3. Without prejudice to Article 12(a), multiple airport transit visas may be issued with a period of validity of a maximum six months. 4. The following criteria in particular are relevant for taking the decision to issue multiple airport transit visas: (a) the applicants need to transit frequently and/or regularly; and (b) the integrity and reliability of the applicant, in particular the lawful use of previous uniform visas, visas with limited territorial validity or airport transit visas, his economic situation in his country of origin and his genuine intention to pursue his onward journey. 5. If the applicant is required to hold an airport transit visa in accordance with the provisions of Article 3(2), the airport transit visa shall be valid only for transiting through the international transit areas of the airports situated on the territory of the Member State(s) concerned. 6. The data set out in Article 10(1) of the VIS Regulation shall be entered into the VIS when a decision on issuing such a visa has been taken. Article 27 Filling in the visa sticker 1. When the visa sticker is filled in, the mandatory entries set out in Annex VII shall be inserted and the machine-readable zone filled in, as provided for in ICAO document 9303, Part 2. 2. Member States may add national entries in the comments section of the visa sticker, which shall not duplicate the mandatory entries in Annex VII. 3. All entries on the visa sticker shall be printed, and no manual changes shall be made to a printed visa sticker. 4. Visa stickers may be filled in manually only in case of technical force majeure. No changes shall be made to a manually filled in visa sticker. 5. When a visa sticker is filled in manually in accordance with paragraph 4 of this Article, this information shall be entered into the VIS in accordance with Article 10(1)(k) of the VIS Regulation. Article 28 Invalidation of a completed visa sticker 1. If an error is detected on a visa sticker which has not yet been affixed to the travel document, the visa sticker shall be invalidated. 2. If an error is detected after the visa sticker has been affixed to the travel document, the visa sticker shall be invalidated by drawing a cross with indelible ink on the visa sticker and a new visa sticker shall be affixed to a different page. 3. If an error is detected after the relevant data have been introduced into the VIS in accordance with Article 10(1) of the VIS Regulation, the error shall be corrected in accordance with Article 24(1) of that Regulation. Article 29 Affixing a visa sticker 1. The printed visa sticker containing the data provided for in Article 27 and Annex VII shall be affixed to the travel document in accordance with the provisions set out in Annex VIII. 2. Where the issuing Member State does not recognise the applicants travel document, the separate sheet for affixing a visa shall be used. 3. When a visa sticker has been affixed to the separate sheet for affixing a visa, this information shall be entered into the VIS in accordance with Article 10(1)(j) of the VIS Regulation. 4. Individual visas issued to persons who are included in the travel document of the applicant shall be affixed to that travel document. 5. Where the travel document in which such persons are included is not recognised by the issuing Member State, the individual stickers shall be affixed to the separate sheets for affixing a visa. Article 30 Rights derived from an issued visa Mere possession of a uniform visa or a visa with limited territorial validity shall not confer an automatic right of entry. Article 31 Information of central authorities of other Member States 1. A Member State may require that its central authorities be informed of visas issued by consulates of other Member States to nationals of specific third countries or to specific categories of such nationals, except in the case of airport transit visas. 2. Member States shall notify the Commission of the introduction or withdrawal of the requirement for such information before it becomes applicable. This information shall also be given within local Schengen cooperation in the jurisdiction concerned. 3. The Commission shall inform Member States of such notifications. 4. From the date referred to in Article 46 of the VIS Regulation, information shall be transmitted in accordance with Article 16(3) of that Regulation. Article 32 Refusal of a visa 1. Without prejudice to Article 25(1), a visa shall be refused: (a) if the applicant: (i) presents a travel document which is false, counterfeit or forged; (ii) does not provide justification for the purpose and conditions of the intended stay; (iii) does not provide proof of sufficient means of subsistence, both for the duration of the intended stay and for the return to his country of origin or residence, or for the transit to a third country into which he is certain to be admitted, or is not in a position to acquire such means lawfully; (iv) has already stayed for three months during the current six-month period on the territory of the Member States on the basis of a uniform visa or a visa with limited territorial validity; (v) is a person for whom an alert has been issued in the SIS for the purpose of refusing entry; (vi) is considered to be a threat to public policy, internal security or public health as defined in Article 2(19) of the Schengen Borders Code or to the international relations of any of the Member States, in particular where an alert has been issued in Member States national databases for the purpose of refusing entry on the same grounds; or (vii) does not provide proof of holding adequate and valid travel medical insurance, where applicable; or (b) if there are reasonable doubts as to the authenticity of the supporting documents submitted by the applicant or the veracity of their contents, the reliability of the statements made by the applicant or his intention to leave the territory of the Member States before the expiry of the visa applied for. 2. A decision on refusal and the reasons on which it is based shall be notified to the applicant by means of the standard form set out in Annex VI. 3. Applicants who have been refused a visa shall have the right to appeal. Appeals shall be conducted against the Member State that has taken the final decision on the application and in accordance with the national law of that Member State. Member States shall provide applicants with information regarding the procedure to be followed in the event of an appeal, as specified in Annex VI. 4. In the cases referred to in Article 8(2), the consulate of the representing Member State shall inform the applicant of the decision taken by the represented Member State. 5. Information on a refused visa shall be entered into the VIS in accordance with Article 12 of the VIS Regulation. CHAPTER V Modification of an issued visa Article 33 Extension 1. The period of validity and/or the duration of stay of an issued visa shall be extended where the competent authority of a Member State considers that a visa holder has provided proof of force majeure or humanitarian reasons preventing him from leaving the territory of the Member States before the expiry of the period of validity of or the duration of stay authorised by the visa. Such an extension shall be granted free of charge. 2. The period of validity and/or the duration of stay of an issued visa may be extended if the visa holder provides proof of serious personal reasons justifying the extension of the period of validity or the duration of stay. A fee of EUR 30 shall be charged for such an extension. 3. Unless otherwise decided by the authority extending the visa, the territorial validity of the extended visa shall remain the same as that of the original visa. 4. The authority competent to extend the visa shall be that of the Member State on whose territory the third-country national is present at the moment of applying for an extension. 5. Member States shall notify to the Commission the authorities competent for extending visas. 6. Extension of visas shall take the form of a visa sticker. 7. Information on an extended visa shall be entered into the VIS in accordance with Article 14 of the VIS Regulation. Article 34 Annulment and revocation 1. A visa shall be annulled where it becomes evident that the conditions for issuing it were not met at the time when it was issued, in particular if there are serious grounds for believing that the visa was fraudulently obtained. A visa shall in principle be annulled by the competent authorities of the Member State which issued it. A visa may be annulled by the competent authorities of another Member State, in which case the authorities of the Member State that issued the visa shall be informed of such annulment. 2. A visa shall be revoked where it becomes evident that the conditions for issuing it are no longer met. A visa shall in principle be revoked by the competent authorities of the Member State which issued it. A visa may be revoked by the competent authorities of another Member State, in which case the authorities of the Member State that issued the visa shall be informed of such revocation. 3. A visa may be revoked at the request of the visa holder. The competent authorities of the Member States that issued the visa shall be informed of such revocation. 4. Failure of the visa holder to produce, at the border, one or more of the supporting documents referred to in Article 14(3), shall not automatically lead to a decision to annul or revoke the visa. 5. If a visa is annulled or revoked, a stamp stating ANNULLED or REVOKED shall be affixed to it and the optically variable feature of the visa sticker, the security feature latent image effect as well as the term visa shall be invalidated by being crossed out. 6. A decision on annulment or revocation of a visa and the reasons on which it is based shall be notified to the applicant by means of the standard form set out in Annex VI. 7. A visa holder whose visa has been annulled or revoked shall have the right to appeal, unless the visa was revoked at his request in accordance with paragraph 3. Appeals shall be conducted against the Member State that has taken the decision on the annulment or revocation and in accordance with the national law of that Member State. Member States shall provide applicants with information regarding the procedure to be followed in the event of an appeal, as specified in Annex VI. 8. Information on an annulled or a revoked visa shall be entered into the VIS in accordance with Article 13 of the VIS Regulation. CHAPTER VI Visas issued at the external borders Article 35 Visas applied for at the external border 1. In exceptional cases, visas may be issued at border crossing points if the following conditions are satisfied: (a) the applicant fulfils the conditions laid down in Article 5(1)(a), (c), (d) and (e) of the Schengen Borders Code; (b) the applicant has not been in a position to apply for a visa in advance and submits, if required, supporting documents substantiating unforeseeable and imperative reasons for entry; and (c) the applicants return to his country of origin or residence or transit through States other than Member States fully implementing the Schengen acquis is assessed as certain. 2. Where a visa is applied for at the external border, the requirement that the applicant be in possession of travel medical insurance may be waived when such travel medical insurance is not available at that border crossing point or for humanitarian reasons. 3. A visa issued at the external border shall be a uniform visa, entitling the holder to stay for a maximum duration of 15 days, depending on the purpose and conditions of the intended stay. In the case of transit, the length of the authorised stay shall correspond to the time necessary for the purpose of the transit. 4. Where the conditions laid down in Article 5(1)(a), (c), (d) and (e) of the Schengen Borders Code are not fulfilled, the authorities responsible for issuing the visa at the border may issue a visa with limited territorial validity, in accordance with Article 25(1)(a) of this Regulation, for the territory of the issuing Member State only. 5. A third-country national falling within a category of persons for whom prior consultation is required in accordance with Article 22 shall, in principle, not be issued a visa at the external border. However, a visa with limited territorial validity for the territory of the issuing Member State may be issued at the external border for such persons in exceptional cases, in accordance with Article 25(1)(a). 6. In addition to the reasons for refusing a visa as provided for in Article 32(1) a visa shall be refused at the border crossing point if the conditions referred to in paragraph 1(b) of this Article are not met. 7. The provisions on justification and notification of refusals and the right of appeal set out in Article 32(3) and Annex VI shall apply. Article 36 Visas issued to seafarers in transit at the external border 1. A seafarer who is required to be in possession of a visa when crossing the external borders of the Member States may be issued with a visa for the purpose of transit at the border where: (a) he fulfils the conditions set out in Article 35(1); and (b) he is crossing the border in question in order to embark on, re-embark on or disembark from a ship on which he will work or has worked as a seafarer. 2. Before issuing a visa at the border to a seafarer in transit, the competent national authorities shall comply with the rules set out in Annex IX, Part 1, and make sure that the necessary information concerning the seafarer in question has been exchanged by means of a duly completed form for seafarers in transit, as set out in Annex IX, Part 2. 3. This Article shall apply without prejudice to Article 35(3), (4) and (5). TITLE IV ADMINISTRATIVE MANAGEMENT AND ORGANISATION Article 37 Organisation of visa sections 1. Member States shall be responsible for organising the visa sections of their consulates. In order to prevent any decline in the level of vigilance and to protect staff from being exposed to pressure at local level, rotation schemes for staff dealing directly with applicants shall be set up, where appropriate. Particular attention shall be paid to clear work structures and a distinct allocation/division of responsibilities in relation to the taking of final decisions on applications. Access to consultation of the VIS and the SIS and other confidential information shall be restricted to a limited number of duly authorised staff. Appropriate measures shall be taken to prevent unauthorised access to such databases. 2. The storage and handling of visa stickers shall be subject to adequate security measures to avoid fraud or loss. Each consulate shall keep an account of its stock of visa stickers and register how each visa sticker has been used. 3. Member States consulates shall keep archives of applications. Each individual file shall contain the application form, copies of relevant supporting documents, a record of checks made and the reference number of the visa issued, in order for staff to be able to reconstruct, if need be, the background for the decision taken on the application. Individual application files shall be kept for a minimum of two years from the date of the decision on the application as referred to in Article 23(1). Article 38 Resources for examining applications and monitoring of consulates 1. Member States shall deploy appropriate staff in sufficient numbers to carry out the tasks relating to the examining of applications, in such a way as to ensure reasonable and harmonised quality of service to the public. 2. Premises shall meet appropriate functional requirements of adequacy and allow for appropriate security measures. 3. Member States central authorities shall provide adequate training to both expatriate staff and locally employed staff and shall be responsible for providing them with complete, precise and up-to-date information on the relevant Community and national law. 4. Member States central authorities shall ensure frequent and adequate monitoring of the conduct of examination of applications and take corrective measures when deviations from the provisions of this Regulation are detected. Article 39 Conduct of staff 1. Member States consulates shall ensure that applicants are received courteously. 2. Consular staff shall, in the performance of their duties, fully respect human dignity. Any measures taken shall be proportionate to the objectives pursued by such measures. 3. While performing their tasks, consular staff shall not discriminate against persons on grounds of sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation. Article 40 Forms of cooperation 1. Each Member State shall be responsible for organising the procedures relating to applications. In principle, applications shall be lodged at a consulate of a Member State. 2. Member States shall: (a) equip their consulates and authorities responsible for issuing visas at the borders with the required material for the collection of biometric identifiers, as well as the offices of their honorary consuls, whenever they make use of them, to collect biometric identifiers in accordance with Article 42; and/or (b) cooperate with one or more other Member States, within the framework of local Schengen cooperation or by other appropriate contacts, in the form of limited representation, co-location, or a Common Application Centre in accordance with Article 41. 3. In particular circumstances or for reasons relating to the local situation, such as where: (a) the high number of applicants does not allow the collection of applications and of data to be organised in a timely manner and in decent conditions; or (b) it is not possible to ensure a good territorial coverage of the third country concerned in any other way; and where the forms of cooperation referred to in paragraph 2(b) prove not to be appropriate for the Member State concerned, a Member State may, as a last resort, cooperate with an external service provider in accordance with Article 43. 4. Without prejudice to the right to call the applicant for a personal interview, as provided for in Article 21(8), the selection of a form of organisation shall not lead to the applicant being required to appear in person at more than one location in order to lodge an application. 5. Member States shall notify to the Commission how they intend to organise the procedures relating to applications in each consular location. Article 41 Cooperation between Member States 1. Where co-location is chosen, staff of the consulates of one or more Member States shall carry out the procedures relating to applications (including the collection of biometric identifiers) addressed to them at the consulate of another Member State and share the equipment of that Member State. The Member States concerned shall agree on the duration of and conditions for the termination of the co-location as well as the proportion of the visa fee to be received by the Member State whose consulate is being used. 2. Where Common Application Centres are established, staff of the consulates of two or more Member States shall be pooled in one building in order for applicants to lodge applications (including biometric identifiers). Applicants shall be directed to the Member State competent for examining and deciding on the application. Member States shall agree on the duration of and conditions for the termination of such cooperation as well as the cost-sharing among the participating Member States. One Member State shall be responsible for contracts in relation to logistics and diplomatic relations with the host country. 3. In the event of termination of cooperation with other Member States, Member States shall assure the continuity of full service. Article 42 Recourse to honorary consuls 1. Honorary consuls may also be authorised to perform some or all of the tasks referred to in Article 43(6). Adequate measures shall be taken to ensure security and data protection. 2. Where the honorary consul is not a civil servant of a Member State, the performance of those tasks shall comply with the requirements set out in Annex X, except for the provisions in point D(c) of that Annex. 3. Where the honorary consul is a civil servant of a Member State, the Member State concerned shall ensure that requirements comparable to those which would apply if the tasks were performed by its consulate are applied. Article 43 Cooperation with external service providers 1. Member States shall endeavour to cooperate with an external service provider together with one or more Member States, without prejudice to public procurement and competition rules. 2. Cooperation with an external service provider shall be based on a legal instrument that shall comply with the requirements set out in Annex X. 3. Member States shall, within the framework of local Schengen cooperation, exchange information about the selection of external service providers and the establishment of the terms and conditions of their respective legal instruments. 4. The examination of applications, interviews (where appropriate), the decision on applications and the printing and affixing of visa stickers shall be carried out only by the consulate. 5. External service providers shall not have access to the VIS under any circumstances. Access to the VIS shall be reserved exclusively to duly authorised staff of consulates. 6. An external service provider may be entrusted with the performance of one or more of the following tasks: (a) providing general information on visa requirements and application forms; (b) informing the applicant of the required supporting documents, on the basis of a checklist; (c) collecting data and applications (including collection of biometric identifiers) and transmitting the application to the consulate; (d) collecting the visa fee; (e) managing the appointments for appearance in person at the consulate or at the external service provider; (f) collecting the travel documents, including a refusal notification if applicable, from the consulate and returning them to the applicant. 7. When selecting an external service provider, the Member State(s) concerned shall scrutinise the solvency and reliability of the company, including the necessary licences, commercial registration, company statutes, bank contracts, and ensure that there is no conflict of interests. 8. The Member State(s) concerned shall ensure that the external service provider selected complies with the terms and conditions assigned to it in the legal instrument referred to in paragraph 2. 9. The Member State(s) concerned shall remain responsible for compliance with data protection rules for the processing of data and shall be supervised in accordance with Article 28 of Directive 95/46/EC. Cooperation with an external service provider shall not limit or exclude any liability arising under the national law of the Member State(s) concerned for breaches of obligations with regard to the personal data of applicants or the performance of one or more of the tasks referred to in paragraph 6. This provision is without prejudice to any action which may be taken directly against the external service provider under the national law of the third country concerned. 10. The Member State(s) concerned shall provide training to the external service provider, corresponding to the knowledge needed to offer an appropriate service and sufficient information to applicants. 11. The Member State(s) concerned shall closely monitor the implementation of the legal instrument referred to in paragraph 2, including: (a) the general information on visa requirements and application forms provided by the external service provider to applicants; (b) all the technical and organisational security measures required to protect personal data against accidental or unlawful destruction or accidental loss, alteration, unauthorised disclosure or access, in particular where the cooperation involves the transmission of files and data to the consulate of the Member State(s) concerned, and all other unlawful forms of processing personal data; (c) the collection and transmission of biometric identifiers; (d) the measures taken to ensure compliance with data protection provisions. To this end, the consulate(s) of the Member State(s) concerned shall, on a regular basis, carry out spot checks on the premises of the external service provider. 12. In the event of termination of cooperation with an external service provider, Member States shall ensure the continuity of full service. 13. Member States shall provide the Commission with a copy of the legal instrument referred to in paragraph 2. Article 44 Encryption and secure transfer of data 1. In the case of representation arrangements between Member States and cooperation of Member States with an external service provider and recourse to honorary consuls, the represented Member State(s) or the Member State(s) concerned shall ensure that the data are fully encrypted, whether electronically transferred or physically transferred on an electronic storage medium from the authorities of the representing Member State to the authorities of the represented Member State(s) or from the external service provider or from the honorary consul to the authorities of the Member State(s) concerned. 2. In third countries which prohibit encryption of data to be electronically transferred from the authorities of the representing Member State to the authorities of the represented Member State(s) or from the external service provider or from the honorary consul to the authorities of the Member State(s) concerned, the represented Members State(s) or the Member State(s) concerned shall not allow the representing Member State or the external service provider or the honorary consul to transfer data electronically. In such a case, the represented Member State(s) or the Member State(s) concerned shall ensure that the electronic data are transferred physically in fully encrypted form on an electronic storage medium from the authorities of the representing Member State to the authorities of the represented Member State(s) or from the external service provider or from the honorary consul to the authorities of the Member State(s) concerned by a consular officer of a Member State or, where such a transfer would require disproportionate or unreasonable measures to be taken, in another safe and secure way, for example by using established operators experienced in transporting sensitive documents and data in the third country concerned. 3. In all cases the level of security for the transfer shall be adapted to the sensitive nature of the data. 4. The Member States or the Community shall endeavour to reach agreement with the third countries concerned with the aim of lifting the prohibition against encryption of data to be electronically transferred from the authorities of the representing Member State to the authorities of the represented Member State(s) or from the external service provider or from the honorary consul to the authorities of the Member State(s) concerned. Article 45 Member States cooperation with commercial intermediaries 1. Member States may cooperate with commercial intermediaries for the lodging of applications, except for the collection of biometric identifiers. 2. Such cooperation shall be based on the granting of an accreditation by Member States relevant authorities. The accreditation shall, in particular, be based on the verification of the following aspects: (a) the current status of the commercial intermediary: current licence, the commercial register, contracts with banks; (b) existing contracts with commercial partners based in the Member States offering accommodation and other package tour services; (c) contracts with transport companies, which must include an outward journey, as well as a guaranteed and fixed return journey. 3. Accredited commercial intermediaries shall be monitored regularly by spot checks involving personal or telephone interviews with applicants, verification of trips and accommodation, verification that the travel medical insurance provided is adequate and covers individual travellers, and wherever deemed necessary, verification of the documents relating to group return. 4. Within local Schengen cooperation, information shall be exchanged on the performance of the accredited commercial intermediaries concerning irregularities detected and refusal of applications submitted by commercial intermediaries, and on detected forms of travel document fraud and failure to carry out scheduled trips. 5. Within local Schengen cooperation, lists shall be exchanged of commercial intermediaries to which accreditation has been given by each consulate and from which accreditation has been withdrawn, together with the reasons for any such withdrawal. Each consulate shall make sure that the public is informed about the list of accredited commercial intermediaries with which it cooperates. Article 46 Compilation of statistics Member States shall compile annual statistics on visas, in accordance with the table set out in Annex XII. These statistics shall be submitted by 1 March for the preceding calendar year. Article 47 Information to the general public 1. Member States central authorities and consulates shall provide the general public with all relevant information in relation to the application for a visa, in particular: (a) the criteria, conditions and procedures for applying for a visa; (b) the means of obtaining an appointment, if applicable; (c) where the application may be submitted (competent consulate, Common Application Centre or external service provider); (d) accredited commercial intermediaries; (e) the fact that the stamp as provided for in Article 20 has no legal implications; (f) the time limits for examining applications provided for in Article 23(1), (2) and (3); (g) the third countries whose nationals or specific categories of whose nationals are subject to prior consultation or information; (h) that negative decisions on applications must be notified to the applicant, that such decisions must state the reasons on which they are based and that applicants whose applications are refused have a right to appeal, with information regarding the procedure to be followed in the event of an appeal, including the competent authority, as well as the time limit for lodging an appeal; (i) that mere possession of a visa does not confer an automatic right of entry and that the holders of visa are requested to present proof that they fulfil the entry conditions at the external border, as provided for in Article 5 of the Schengen Borders Code. 2. The representing and represented Member State shall inform the general public about representation arrangements as referred to in Article 8 before such arrangements enter into force. TITLE V LOCAL SCHENGEN COOPERATION Article 48 Local Schengen cooperation between Member States consulates 1. In order to ensure a harmonised application of the common visa policy taking into account, where appropriate, local circumstances, Member States consulates and the Commission shall cooperate within each jurisdiction and assess the need to establish in particular: (a) a harmonised list of supporting documents to be submitted by applicants, taking into account Article 14 and Annex II; (b) common criteria for examining applications in relation to exemptions from paying the visa fee in accordance with Article 16(5) and matters relating to the translation of the application form in accordance with Article 11(5); (c) an exhaustive list of travel documents issued by the host country, which shall be updated regularly. If in relation to one or more of the points (a) to (c), the assessment within local Schengen cooperation confirms the need for a local harmonised approach, measures on such an approach shall be adopted pursuant to the procedure referred to in Article 52(2). 2. Within local Schengen cooperation a common information sheet shall be established on uniform visas and visas with limited territorial validity and airport transit visas, namely, the rights that the visa implies and the conditions for applying for it, including, where applicable, the list of supporting documents as referred to in paragraph 1(a). 3. The following information shall be exchanged within local Schengen cooperation: (a) monthly statistics on uniform visas, visas with limited territorial validity, and airport transit visas issued, as well as the number of visas refused; (b) with regard to the assessment of migratory and/or security risks, information on: (i) the socioeconomic structure of the host country; (ii) sources of information at local level, including social security, health insurance, fiscal registers and entry-exit registrations; (iii) the use of false, counterfeit or forged documents; (iv) illegal immigration routes; (v) refusals; (c) information on cooperation with transport companies; (d) information on insurance companies providing adequate travel medical insurance, including verification of the type of coverage and possible excess amount. 4. Local Schengen cooperation meetings to deal specifically with operational issues in relation to the application of the common visa policy shall be organised regularly among Member States and the Commission. These meetings shall be convened within the jurisdiction by the Commission, unless otherwise agreed at the request of the Commission. Single-topic meetings may be organised and sub-groups set up to study specific issues within local Schengen cooperation. 5. Summary reports of local Schengen cooperation meetings shall be drawn up systematically and circulated locally. The Commission may delegate the drawing up of the reports to a Member State. The consulates of each Member State shall forward the reports to their central authorities. On the basis of these reports, the Commission shall draw up an annual report within each jurisdiction to be submitted to the European Parliament and the Council. 6. Representatives of the consulates of Member States not applying the Community acquis in relation to visas, or of third countries, may on an ad hoc basis be invited to participate in meetings for the exchange of information on issues relating to visas. TITLE VI FINAL PROVISIONS Article 49 Arrangements in relation to the Olympic Games and Paralympic Games Member States hosting the Olympic Games and Paralympic Games shall apply the specific procedures and conditions facilitating the issuing of visas set out in Annex XI. Article 50 Amendments to the Annexes Measures designed to amend non-essential elements of this Regulation and amending Annexes I, II, III, IV, V, VI, VII, VIII and XII shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 52(3). Article 51 Instructions on the practical application of the Visa Code Operational instructions on the practical application of the provisions of this Regulation shall be drawn up in accordance with the procedure referred to in Article 52(2). Article 52 Committee procedure 1. The Commission shall be assisted by a committee (the Visa Committee). 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof and provided that the implementing measures adopted in accordance with this procedure do not modify the essential provisions of this Regulation. The period laid down in Article 5(6) of Decision 1999/468/EC shall be three months. 3. Where reference is made to this paragraph, Articles 5a(1) to (4) and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 53 Notification 1. Member States shall notify the Commission of: (a) representation arrangements referred to in Article 8; (b) third countries whose nationals are required by individual Member States to hold an airport transit visa when passing through the international transit areas of airports situated on their territory, as referred to in Article 3; (c) the national form for proof of sponsorship and/or private accommodation referred to in Article 14(4), if applicable; (d) the list of third countries for which prior consultation referred to in Article 22(1) is required; (e) the list of third countries for which information referred to in Article 31(1) is required; (f) the additional national entries in the comments section of the visa sticker, as referred to in Article 27(2); (g) authorities competent for extending visas, as referred to in Article 33(5); (h) the forms of cooperation chosen as referred to in Article 40; (i) statistics compiled in accordance with Article 46 and Annex XII. 2. The Commission shall make the information notified pursuant to paragraph 1 available to the Member States and the public via a constantly updated electronic publication. Article 54 Amendments to Regulation (EC) No 767/2008 Regulation (EC) No 767/2008 is hereby amended as follows: 1. Article 4(1) shall be amended as follows: (a) point (a) shall be replaced by the following: (a) uniform visa  as defined in Article 2(3) of Regulation (EC) No 810/2009 of the European Parliament and of the Council of 13 July 2009 establishing a Community code on Visas (Visa Code) (22); (b) point (b) shall be deleted; (c) point (c) shall be replaced by the following: (c) airport transit visa  as defined in Article 2(5) of Regulation (EC) No 810/2009;; (d) point (d) shall be replaced by the following: (d) visa with limited territorial validity  as defined in Article 2(4) of Regulation (EC) No 810/2009;; (e) point (e) shall be deleted; 2. in Article 8(1), the words On receipt of an application, shall be replaced by the following: When the application is admissible according to Article 19 of Regulation (EC) No 810/2009; 3. Article 9 shall be amended as follows: (a) the heading shall be replaced by the following: Data to be entered on application; (b) paragraph 4 shall be amended as follows: (i) point (a) shall be replaced by the following: (a) surname (family name), surname at birth (former family name(s)), first name(s) (given name(s)); date of birth, place of birth, country of birth, sex;; (ii) point (e) shall be deleted; (iii) point (g) shall be replaced by the following: (g) Member State(s) of destination and duration of the intended stay or transit;; (iv) point (h) shall be replaced by the following: (h) main purpose(s) of the journey;; (v) point (i) shall be replaced by the following: (i) intended date of arrival in the Schengen area and intended date of departure from the Schengen area;; (vi) point (j) shall be replaced by the following: (j) Member State of first entry;; (vii) point (k) shall be replaced by the following: (k) the applicants home address;; (viii) in point (l), the word school shall be replaced by: educational establishment; (ix) in point (m), the words father and mother shall be replaced by parental authority or legal guardian; 4. the following point shall be added to Article 10(1): (k) if applicable, the information indicating that the visa sticker has been filled in manually.; 5. in Article 11, the introductory paragraph shall be replaced by the following: Where the visa authority representing another Member State discontinues the examination of the application, it shall add the following data to the application file:; 6. Article 12 shall be amended as follows: (a) in paragraph 1, point (a) shall be replaced by the following: (a) status information indicating that the visa has been refused and whether that authority refused it on behalf of another Member State;; (b) paragraph 2 shall be replaced by the following: 2. The application file shall also indicate the ground(s) for refusal of the visa, which shall be one or more of the following: (a) the applicant: (i) presents a travel document which is false, counterfeit or forged; (ii) does not provide justification for the purpose and conditions of the intended stay; (iii) does not provide proof of sufficient means of subsistence, both for the duration of the intended stay and for the return to his country of origin or residence, or for the transit to a third country into which he is certain to be admitted, or is not in a position to acquire such means lawfully; (iv) has already stayed for three months during the current six-month period on the territory of the Member States on a basis of a uniform visa or a visa with limited territorial validity; (v) is a person for whom an alert has been issued in the SIS for the purpose of refusing entry; (vi) is considered to be a threat to public policy, internal security or public health as defined in Article 2(19) of the Schengen Borders Code or to the international relations of any of the Member States, in particular where an alert has been issued in Member States national databases for the purpose of refusing entry on the same grounds; (vii) does not provide proof of holding adequate and valid travel medical insurance, where applicable; (b) the information submitted regarding the justification for the purpose and conditions of the intended stay was not reliable; (c) the applicants intention to leave the territory of the Member States before the expiry of the visa could not be ascertained; (d) sufficient proof that the applicant has not been in a position to apply for a visa in advance justifying application for a visa at the border was not provided.; 7. Article 13 shall be replaced by the following: Article 13 Data to be added for a visa annulled or revoked 1. Where a decision has been taken to annul or to revoke a visa, the visa authority that has taken the decision shall add the following data to the application file: (a) status information indicating that the visa has been annulled or revoked; (b) authority that annulled or revoked the visa, including its location; (c) place and date of the decision. 2. The application file shall also indicate the ground(s) for annulment or revocation, which shall be: (a) one or more of the ground(s) listed in Article 12(2); (b) the request of the visa holder to revoke the visa.; 8. Article 14 shall be amended as follows: (a) paragraph 1 shall be amended as follows: (i) the introductory paragraph shall be replaced by the following: 1. Where a decision has been taken to extend the period of validity and/or the duration of stay of an issued visa, the visa authority which extended the visa shall add the following data to the application file:; (ii) point (d) shall be replaced by the following: (d) the number of the visa sticker of the extended visa;; (iii) point (g) shall be replaced by the following: (g) the territory in which the visa holder is entitled to travel, if the territorial validity of the extended visa differs from that of the original visa;; (b) in paragraph 2, point (c) shall be deleted; 9. in Article 15(1), the words extend or shorten the validity of the visa shall be replaced by or extend the visa; 10. Article 17 shall be amended as follows: (a) point 4 shall be replaced by the following: 4. Member State of first entry;; (b) point 6 shall be replaced by the following: 6. the type of visa issued;; (c) point 11 shall be replaced by the following: 11. main purpose(s) of the journey;; 11. in Article 18(4)(c), Article 19(2)(c), Article 20(2)(d), Article 22(2)(d), the words or shortened shall be deleted; 12. in Article 23(1)(d), the word shortened shall be deleted. Article 55 Amendments to Regulation (EC) No 562/2006 Annex V, Part A of Regulation (EC) No 562/2006 is hereby amended as follows: (a) point 1(c), shall be replaced by the following: (c) annul or revoke the visas, as appropriate, in accordance with the conditions laid down in Article 34 of Regulation (EC) No 810/2009 of the European Parliament and of the Council of 13 July 2009 establishing a Community code on visas (Visa Code) (23); (b) point 2 shall be deleted. Article 56 Repeals 1. Articles 9 to 17 of the Convention implementing the Schengen Agreement of 14 June 1985 shall be repealed. 2. The following shall be repealed: (a) Decision of the Schengen Executive Committee of 28 April 1999 on the definitive versions of the Common Manual and the Common Consular Instructions (SCH/Com-ex (99) 13 (the Common Consular Instructions, including the Annexes); (b) Decisions of the Schengen Executive Committee of 14 December 1993 extending the uniform visa (SCH/Com-ex (93) 21) and on the common principles for cancelling, rescinding or shortening the length of validity of the uniform visa (SCH/Com-ex (93) 24), Decision of the Schengen Executive Committee of 22 December 1994 on the exchange of statistical information on the issuing of uniform visas (SCH/Com-ex (94) 25), Decision of the Schengen Executive Committee of 21 April 1998 on the exchange of statistics on issued visas (SCH/Com-ex (98) 12) and Decision of the Schengen Executive Committee of 16 December 1998 on the introduction of a harmonised form providing proof of invitation, sponsorship and accommodation (SCH/Com-ex (98) 57); (c) Joint Action 96/197/JHA of 4 March 1996 on airport transit arrangements (24); (d) Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications (25); (e) Council Regulation (EC) No 1091/2001 of 28 May 2001 on freedom of movement with a long-stay visa (26); (f) Council Regulation (EC) No 415/2003 of 27 February 2003 on the issue of visas at the border, including the issue of such visas to seamen in transit (27); (g) Article 2 of Regulation (EC) No 390/2009 of the European Parliament and of the Council of 23 April 2009 amending the Common Consular Instructions on visas for diplomatic and consular posts in relation to the introduction of biometrics including provisions on the organisation of the reception and processing of visa applications (28). 3. References to repealed instruments shall be construed as references to this Regulation and read in accordance with the correlation table in Annex XIII. Article 57 Monitoring and evaluation 1. Two years after all the provisions of this Regulation have become applicable, the Commission shall produce an evaluation of its application. This overall evaluation shall include an examination of the results achieved against objectives and of the implementation of the provisions of this Regulation, without prejudice to the reports referred to in paragraph 3. 2. The Commission shall transmit the evaluation referred to in paragraph 1 to the European Parliament and the Council. On the basis of the evaluation, the Commission shall submit, if necessary, appropriate proposals with a view to amending this Regulation. 3. The Commission shall present, three years after the VIS is brought into operation and every four years thereafter, a report to the European Parliament and to the Council on the implementation of Articles 13, 17, 40 to 44 of this Regulation, including the implementation of the collection and use of biometric identifiers, the suitability of the ICAO standard chosen, compliance with data protection rules, experience with external service providers with specific reference to the collection of biometric data, the implementation of the 59-month rule for the copying of fingerprints and the organisation of the procedures relating to applications. The report shall also include, on the basis of Article 17(12), (13) and (14) and of Article 50(4) of the VIS Regulation, the cases in which fingerprints could factually not be provided or were not required to be provided for legal reasons, compared with the number of cases in which fingerprints were taken. The report shall include information on cases in which a person who could factually not provide fingerprints was refused a visa. The report shall be accompanied, where necessary, by appropriate proposals to amend this Regulation. 4. The first of the reports referred to in paragraph 3 shall also address the issue of the sufficient reliability for identification and verification purposes of fingerprints of children under the age of 12 and, in particular, how fingerprints evolve with age, on the basis of the results of a study carried out under the responsibility of the Commission. Article 58 Entry into force 1. This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. 2. It shall apply from 5 April 2010. 3. Article 52 and Article 53(1)(a) to (h) and (2) shall apply from 5 October 2009. 4. As far as the Schengen Consultation Network (Technical Specifications) is concerned, Article 56(2)(d) shall apply from the date referred to in Article 46 of the VIS Regulation. 5. Article 32(2) and (3), Article 34(6) and (7) and Article 35(7) shall apply from 5 April 2011. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community. Done at Brussels, 13 July 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President E. ERLANDSSON (1) Opinion of the European Parliament of 2 April 2009 (not yet published in the Official Journal) and Council Decision of 25 June 2009. (2) OJ L 239, 22.9.2000, p. 19. (3) OJ C 326, 22.12.2005, p. 1. (4) OJ C 53, 3.3.2005, p. 1. (5) OJ L 218, 13.8.2008, p. 60. (6) OJ L 281, 23.11.1995, p. 31. (7) OJ L 184, 17.7.1999, p. 23. (8) OJ L 105, 13.4.2006, p. 1. (9) OJ L 176, 10.7.1999, p. 36. (10) OJ L 176, 10.7.1999, p. 31. (11) OJ L 176, 10.7.1999, p. 53. (12) OJ L 53, 27.2.2008, p. 52. (13) OJ L 53, 27.2.2008, p. 1. (14) OJ L 83, 26.3.2008, p. 3. (15) OJ L 131, 1.6.2000, p. 43. (16) OJ L 64, 7.3.2002, p. 20. (17) OJ L 81, 21.3.2001, p. 1. (18) OJ L 164, 14.7.1995, p. 1. (19) OJ L 53, 23.2.2002, p. 4. (20) OJ L 267, 27.9.2006, p. 41. (21) OJ L 289, 3.11.2005, p. 23. (22) OJ L 243, 15.9.2009, p. 1.; (23) OJ L 243, 15.9.2009, p. 1.; (24) OJ L 63, 13.3.1996, p. 8. (25) OJ L 116, 26.4.2001, p. 2. (26) OJ L 150, 6.6.2001, p. 4. (27) OJ L 64, 7.3.2003, p. 1. (28) OJ L 131, 28.5.2009, p. 1. ANNEX I ANNEX II Non-exhaustive list of supporting documents The supporting documents referred to in Article 14, to be submitted by visa applicants may include the following: A. DOCUMENTATION RELATING TO THE PURPOSE OF THE JOURNEY 1. for business trips: (a) an invitation from a firm or an authority to attend meetings, conferences or events connected with trade, industry or work; (b) other documents which show the existence of trade relations or relations for work purposes; (c) entry tickets for fairs and congresses, if appropriate; (d) documents proving the business activities of the company; (e) documents proving the applicants employment status in the company; 2. for journeys undertaken for the purposes of study or other types of training: (a) a certificate of enrolment at an educational establishment for the purposes of attending vocational or theoretical courses within the framework of basic and further training; (b) student cards or certificates of the courses to be attended; 3. for journeys undertaken for the purposes of tourism or for private reasons: (a) documents relating to accommodation:  an invitation from the host if staying with one,  a document from the establishment providing accommodation or any other appropriate document indicating the accommodation envisaged; (b) documents relating to the itinerary:  confirmation of the booking of an organised trip or any other appropriate document indicating the envisaged travel plans,  in the case of transit: visa or other entry permit for the third country of destination; tickets for onward journey; 4. for journeys undertaken for political, scientific, cultural, sports or religious events or other reasons:  invitation, entry tickets, enrolments or programmes stating (wherever possible) the name of the host organisation and the length of stay or any other appropriate document indicating the purpose of the journey; 5. for journeys of members of official delegations who, following an official invitation addressed to the government of the third country concerned, participate in meetings, consultations, negotiations or exchange programmes, as well as in events held in the territory of a Member State by intergovernmental organisations:  a letter issued by an authority of the third country concerned confirming that the applicant is a member of the official delegation travelling to a Member State to participate in the abovementioned events, accompanied by a copy of the official invitation; 6. for journeys undertaken for medical reasons:  an official document of the medical institution confirming necessity for medical care in that institution and proof of sufficient financial means to pay for the medical treatment. B. DOCUMENTATION ALLOWING FOR THE ASSESSMENT OF THE APPLICANTS INTENTION TO LEAVE THE TERRITORY OF THE MEMBER STATES 1. reservation of or return or round ticket; 2. proof of financial means in the country of residence; 3. proof of employment: bank statements; 4. proof of real estate property; 5. proof of integration into the country of residence: family ties; professional status. C. DOCUMENTATION IN RELATION TO THE APPLICANTS FAMILY SITUATION 1. consent of parental authority or legal guardian (when a minor does not travel with them); 2. proof of family ties with the host/inviting person. ANNEX III UNIFORM FORMAT AND USE OF THE STAMP INDICATING THAT A VISA APPLICATION IS ADMISSIBLE ¦ visa ¦ (1) xx/xx/xxxx (2) ¦ (3) Example: C visa FR 22.4.2009 Consulat de France Djibouti The stamp shall be placed on the first available page that contains no entries or stamps in the travel document. (1) Code of the Member State examining the application. The codes as set out in Annex VII point 1.1 are used. (2) Date of application (eight digits: xx day, xx month, xxxx year). (3) Authority examining the visa application. ANNEX IV Common list of third countries listed in Annex I to Regulation (EC) No 539/2001, whose nationals are required to be in possession of an airport transit visa when passing through the international transit area of airports situated on the territory of the Member States AFGHANISTAN BANGLADESH DEMOCRATIC REPUBLIC OF THE CONGO ERITREA ETHIOPIA GHANA IRAN IRAQ NIGERIA PAKISTAN SOMALIA SRI LANKA ANNEX V LIST OF RESIDENCE PERMITS ENTITLING THEIR HOLDERS TO TRANSIT THROUGH THE AIRPORTS OF MEMBER STATES WITHOUT BEING REQUIRED TO HOLD AN AIRPORT TRANSIT VISA ANDORRA:  Tarjeta provisional de estancia y de trabajo (provisional residence and work permit) (white). These are issued to seasonal workers; the period of validity depends on the duration of employment, but never exceeds six months. This permit is not renewable,  Tarjeta de estancia y de trabajo (residence and work permit) (white). This permit is issued for six months and may be renewed for another year,  Tarjeta de estancia (residence permit) (white). This permit is issued for six months and may be renewed for another year,  Tarjeta temporal de residencia (temporary residence permit) (pink). This permit is issued for one year and may be renewed twice, each time for another year,  Tarjeta ordinaria de residencia (ordinary residence permit) (yellow). This permit is issued for three years and may be renewed for another three years,  Tarjeta privilegiada de residencia (special residence permit) (green). This permit is issued for five years and is renewable, each time for another five years,  AutorizaciÃ ³n de residencia (residence authorisation) (green). This permit is issued for one year and is renewable, each time for another three years,  AutorizaciÃ ³n temporal de residencia y de trabajo (temporary residence and work authorisation) (pink). This permit is issued for two years and may be renewed for another two years,  AutorizaciÃ ³n ordinaria de residencia y de trabajo (ordinary residence and work authorisation) (yellow). This permit is issued for five years,  AutorizaciÃ ³n privilegiada de residencia y de trabajo (special residence and work authorisation) (green). This permit is issued for 10 years and is renewable, each time for another 10 years. CANADA:  Permanent resident card (plastic card). JAPAN:  Re-entry permit to Japan. SAN MARINO:  Permesso di soggiorno ordinario (validitÃ illimitata) (ordinary residence permit (no expiry date)),  Permesso di soggiorno continuativo speciale (validitÃ illimitata) (special permanent residence permit (no expiry date)),  Carta didentitÃ de San Marino (validitÃ illimitata) (San Marino identity card (no expiry date)). UNITED STATES OF AMERICA:  Form I-551 permanent resident card (valid for 2 to 10 years),  Form I-551 Alien registration receipt card (valid for 2 to 10 years),  Form I-551 Alien registration receipt card (no expiry date),  Form I-327 Re-entry document (valid for two years  issued to holders of a I-551),  Resident alien card (valid for 2 or 10 years or no expiry date. This document guarantees the holders return only if his stay outside the USA has not exceeded one year),  Permit to re-enter (valid for two years. This document guarantees the holders return only if his stay outside the USA has not exceeded two years),  Valid temporary residence stamp in a valid passport (valid for one year from the date of issue). ANNEX VI ANNEX VII FILLING IN THE VISA STICKER 1. Mandatory entries section 1.1. VALID FOR heading: This heading indicates the territory in which the visa holder is entitled to travel. This heading may be completed in one of the following ways only: (a) Schengen States; (b) Schengen State or Schengen States to whose territory the validity of the visa is limited (in this case the following abbreviations are used): BE BELGIUM CZ CZECH REPUBLIC DK DENMARK DE GERMANY EE ESTONIA GR GREECE ES SPAIN FR FRANCE IT ITALY LV LATVIA LT LITHUANIA LU LUXEMBOURG HU HUNGARY MT MALTA NL NETHERLANDS AT AUSTRIA PL POLAND PT PORTUGAL SI SLOVENIA SK SLOVAKIA FI FINLAND SE SWEDEN IS ICELAND NO NORWAY CH SWITZERLAND 1.2. When the sticker is used to issue a uniform visa this heading is filled in using the words Schengen States, in the language of the issuing Member State. 1.3. When the sticker is used to issue a visa with limited territorial validity pursuant to Article 25(1) of this Regulation this heading is filled in with the name(s) of the Member State(s) to which the visa holders stay is limited, in the language of the issuing Member State. 1.4. When the sticker is used to issue a visa with limited territorial validity pursuant to Article 25(3) of this Regulation, the following options for the codes to be entered may be used: (a) entry of the codes for the Member States concerned; (b) entry of the words Schengen States, followed in brackets by the minus sign and the codes of the Member States for whose territory the visa is not valid; (c) in case the valid for field is not sufficient for entering all codes for the Member States (not) recognising the travel document concerned the font size of the letters used is reduced. 2. FROM ... TO heading: This heading indicates the period of the visa holders stay as authorised by the visa. The date from which the visa holder may enter the territory for which the visa is valid is written as below, following the word FROM:  the day is written using two digits, the first of which is a zero if the day in question is a single digit,  horizontal dash,  the month is written using two digits, the first of which is a zero if the month in question is a single digit,  horizontal dash,  the year is written using two digits, which correspond with the last two digits of the year. For example: 05-12-07 = 5 December 2007. The date of the last day of the period of the visa holders authorised stay is entered after the word TO and is written in the same way as the first date. The visa holder must have left the territory for which the visa is valid by midnight on that date. 3. NUMBER OF ENTRIES heading: This heading shows the number of times the visa holder may enter the territory for which the visa is valid, i.e. it refers to the number of periods of stay which may be spread over the entire period of validity, see 4. The number of entries may be one, two or more. This number is written to the right-hand side of the preprinted part, using 01, 02 or the abbreviation MULT, where the visa authorises more than two entries. When a multiple airport transit visa is issued pursuant to Article 26(3) of this Regulation, the visas validity is calculated as follows: first date of departure plus six months. The visa is no longer valid when the total number of exits made by the visa holder equals the number of authorised entries, even if the visa holder has not used up the number of days authorised by the visa. 4. DURATION OF VISIT ... DAYS heading: This heading indicates the number of days during which the visa holder may stay in the territory for which the visa is valid. This stay may be continuous or, depending on the number of days authorised, spread over several periods between the dates mentioned under 2, bearing in mind the number of entries authorised under 3. The number of days authorised is written in the blank space between DURATION OF VISIT and DAYS, in the form of two digits, the first of which is a zero if the number of days is less than 10. The maximum number of days that may be entered under this heading is 90. When a visa is valid for more than six months, the duration of stays is 90 days in every six-month period. 5. ISSUED IN ... ON ¦ heading: This heading gives the name of the location where the issuing authority is situated. The date of issue is indicated after ON. The date of issue is written in the same way as the date referred to in 2. 6. PASSPORT NUMBER heading: This heading indicates the number of the travel document to which the visa sticker is affixed. In case the person to whom the visa is issued is included in the passport of the spouse, parental authority or legal guardian, the number of the travel document of that person is indicated. When the applicants travel document is not recognised by the issuing Member State, the uniform format for the separate sheet for affixing visas is used for affixing the visa. The number to be entered under this heading, if the visa sticker is affixed to the separate sheet, is not the passport number but the same typographical number as appears on the form, made up of six digits. 7. TYPE OF VISA heading: In order to facilitate matters for the control authorities, this heading specifies the type of visa using the letters A, C and D as follows: A : airport transit visa (as defined in Article 2(5) of this Regulation) C : visa (as defined in Article 2(2) of this Regulation) D : long-stay visa 8. SURNAME AND FIRST NAME heading: The first word in the surname box followed by the first word in the first name box of the visa holders travel document is written in that order. The issuing authority verifies that the name and first name which appear in the travel document and which are to be entered under this heading and in the section to be electronically scanned are the same as those appearing in the visa application. If the number of characters of the surname and first name exceeds the number of spaces available, the excess characters are replaced by a dot (.). (a) Mandatory entries to be added in the COMMENTS section  in the case of a visa issued on behalf of another Member State pursuant to Article 8, the following mention is added: R/[Code of represented Member State],  in the case of a visa issued for the purpose of transit, the following mention is added: TRANSIT; (b) National entries in COMMENTS section This section also contains the comments in the language of the issuing Member State relating to national provisions. However, such comments shall not duplicate the mandatory comments referred to in point 1; (c) Section for the photograph The visa holders photograph, in colour, shall be integrated in the space reserved for that purpose. The following rules shall be observed with respect to the photograph to be integrated into the visa sticker. The size of the head from chin to crown shall be between 70 % and 80 % of the vertical dimension of the surface of the photograph. The minimum resolution requirements shall be:  300 pixels per inch (ppi), uncompressed, for scanning,  720 dots per inch (dpi) for colour printing of photos. 10. Machine-readable zone This section is made up of two lines of 36 characters (OCR B-10 cpi). First line: 36 characters (mandatory) Positions Number of characters Heading contents Specifications 1-2 2 Type of document First character: V Second character: code indicating type of visa (A, C or D) 3-5 3 Issuing State ICAO alphabetic code 3-character: BEL, CHE, CZE, DNK, D<<, EST, GRC, ESP, FRA, ITA, LVA, LTU, LUX, HUN, MLT, NLD, AUT, POL, PRT, SVN, SVK, FIN, SWE, ISL, NOR 6-36 31 Surname and first name The surname should be separated from the first names by 2 symbols (<<); individual components of the name should be separated by one symbol (<); spaces which are not needed should be filled in with one symbol (<) Second line: 36 characters (mandatory) Positions Number of characters Heading contents Specifications 1 9 Visa number This is the number printed in the top right-hand corner of the sticker 10 1 Control character This character is the result of a complex calculation, based on the previous area according to an algorithm defined by the ICAO 11 3 Applicants nationality Alphabetic coding according to ICAO 3-character codes 14 6 Date of birth The order followed is YYMMDD where: YY = year (mandatory) MM = month or << if unknown DD = day or << if unknown 20 1 Control character This character is the result of a complex calculation, based on the previous area according to an algorithm defined by the ICAO 21 1 Sex F = Female, M = Male, < = Not specified 22 6 Date on which the visas validity ends The order followed is YYMMDD without a filler 28 1 Control character This character is the result of a complex calculation, based on the previous area according to an algorithm defined by the ICAO 29 1 Territorial validity (a) For LTV visas, insert the letter T (b) For uniform visas insert the filler < 30 1 Number of entries 1, 2, or M 31 2 Duration of stay (a) Short stay: number of days should be inserted in the visual reading area (b) Long stay: << 33 4 Start of validity The structure is MMDD without any filler. ANNEX VIII AFFIXING THE VISA STICKER 1. The visa sticker shall be affixed to the first page of the travel document that contains no entries or stamps  other than the stamp indicating that an application is admissible. 2. The sticker shall be aligned with and affixed to the edge of the page of the travel document. The machine-readable zone of the sticker shall be aligned with the edge of the page. 3. The stamp of the issuing authorities shall be placed in the COMMENTS section in such a manner that it extends beyond the sticker onto the page of the travel document. 4. Where it is necessary to dispense with the completion of the section to be scanned electronically, the stamp may be placed in this section to render it unusable. The size and content of the stamp to be used shall be determined by the national rules of the Member State. 5. To prevent re-use of a visa sticker affixed to the separate sheet for affixing a visa, the seal of the issuing authorities shall be stamped to the right, straddling the sticker and the separate sheet, in such a way as neither to impede reading of the headings and the comments nor to enter the machine-readable zone. 6. The extension of a visa, pursuant to Article 33 of this Regulation, shall take the form of a visa sticker. The seal of the issuing authorities shall be affixed to the visa sticker. ANNEX IX PART 1 Rules for issuing visas at the border to seafarers in transit subject to visa requirements These rules relate to the exchange of information between the competent authorities of the Member States with respect to seafarers in transit subject to visa requirements. Insofar as a visa is issued at the border on the basis of the information that has been exchanged, the responsibility lies with the Member State issuing the visa. For the purposes of these rules: Member State port: means a port constituting an external border of a Member State; Member State airport: means an airport constituting an external border of a Member State. I. Signing on a vessel berthed or expected at a Member State port (entry into the territory of the Member States)  the shipping company or its agent shall inform the competent authorities at the Member State port where the ship is berthed or expected that seafarers subject to visa requirements are due to enter via a Member State airport, land or sea border. The shipping company or its agent shall sign a guarantee in respect of those seafarers that all expenses for the stay and, if necessary, for the repatriation of the seafarers will be covered by the shipping company,  those competent authorities shall verify as soon as possible whether the information provided by the shipping company or its agent is correct and shall examine whether the other conditions for entry into the territory of the Member States have been satisfied. The travel route within the territory of the Member States shall also be verified e.g. by reference to the (airline) tickets,  when seafarers are due to enter via a Member State airport, the competent authorities at the Member State port shall inform the competent authorities at the Member State airport of entry, by means of a duly completed form for seafarers in transit who are subject to visa requirements (as set out in Part 2), sent by fax, electronic mail or other means, of the results of the verification and shall indicate whether a visa may in principle be issued at the border. When seafarers are due to enter via a land or a sea border, the competent authorities at the border post via which the seafarer concerned enters the territory of the Member States shall be informed by the same procedure,  where the verification of the available data is positive and the outcome is clearly consistent with the seafarers declaration or documents, the competent authorities at the Member State airport of entry or exit may issue a visa at the border the authorised stay of which shall correspond to what is necessary for the purpose of the transit. Furthermore, in such cases the seafarers travel document shall be stamped with a Member State entry or exit stamp and given to the seafarer concerned. II. Leaving service from a vessel that has entered a Member State port (exit from the territory of the Member States)  the shipping company or its agent shall inform the competent authorities at that Member State port of entry of seafarers subject to visa requirements who are due to leave their service and exit from the Member States territory via a Member State airport, land or sea border. The shipping company or its agent shall sign a guarantee in respect of those seafarers that all expenses for the stay and, if necessary, for the repatriation costs of the seafarers will be covered by the shipping company,  the competent authorities shall verify as soon as possible whether the information provided by the shipping company or its agent is correct and shall examine whether the other conditions for entry into the territory of the Member States have been satisfied. The travel route within the territory of the Member States shall also be verified e.g. by reference to the (airline) tickets,  where the verification of the available data is positive, the competent authorities may issue a visa the authorised stay of which shall correspond to what is necessary for the purpose of the transit. III. Transferring from a vessel that entered a Member State port to another vessel  the shipping company or its agent shall inform the competent authorities at that Member State port of entry of seafarers subject to visa requirements who are due to leave their service and exit from the territory of the Member States via another Member State port. The shipping company or its agent shall sign a guarantee in respect of those seafarers that all expenses for the stay and, if necessary, for the repatriation of the seafarers will be covered by the shipping company,  the competent authorities shall verify as soon as possible whether the information provided by the shipping company or its agent is correct and shall examine whether the other conditions for entry into the territory of the Member States have been satisfied. The competent authorities at the Member State port from which the seafarers will leave the territory of the Member States by ship shall be contacted for the examination. A check shall be carried out to establish whether the ship they are joining is berthed or expected there. The travel route within the territory of the Member States shall also be verified,  where the verification of the available data is positive, the competent authorities may issue a visa the authorised stay of which shall correspond to what is necessary for the purpose of the transit. PART 2 DETAILED DESCRIPTION OF FORM Points 1-4: the identity of the seafarer (1) A. Surname(s) B. Forename(s) C. Nationality D. Rank/Grade (2) A. Place of birth B. Date of birth (3) A. Passport number B. Date of issue C. Period of validity (4) A. Seamans book number B. Date of issue C. Period of validity As to points 3 and 4: depending on the nationality of the seafarer and the Member State being entered, a travel document or a seamans book may be used for identification purposes. Points 5-8: the shipping agent and the vessel concerned (5) Name of shipping agent (the individual or corporation that represents the ship owner on the spot in all matters relating to the ship owners duties in fitting out the vessel) under 5A and telephone number (and other contact details as fax number, electronic mail address) under 5B (6) A. Name of vessel B. IMO-number (this number consists of 7 numbers and is also known as Lloyds-number) C. Flag (under which the merchant vessel is sailing) (7) A. Date of arrival of vessel B. Origin (port) of vessel Letter A refers to the vessels date of arrival in the port where the seafarer is to sign on (8) A. Date of departure of vessel B. Destination of vessel (next port) As to points 7A and 8A: indications regarding the length of time for which the seafarer may travel in order to sign on. It should be remembered that the route followed is very much subject to unexpected interferences and external factors such as storms, breakdowns, etc. Points 9-12: purpose of the seafarers journey and his destination (9) The final destination is the end of the seafarers journey. This may be either the port at which he is to sign on or the country to which he is heading if he is leaving service. (10) Reasons for application (a) In the case of signing on, the final destination is the port at which the seafarer is to sign on. (b) In the case of transfer to another vessel within the territory of the Member States, it is also the port at which the seafarer is to sign on. Transfer to a vessel situated outside the territory of the Member States must be regarded as leaving service. (c) In the case of leaving service, this can occur for various reasons, such as end of contract, accident at work, urgent family reasons, etc. (11) Means of transport List of means used within the territory of the Member States by the seafarer in transit who is subject to a visa requirement, in order to reach his final destination. On the form, the following three possibilities are envisaged: (a) car (or coach); (b) train; (c) aeroplane. (12) Date of arrival (on the territory of the Member States) Applies primarily to a seafarer at the first Member State airport or border crossing point (since it may not always be an airport) at the external border via which he wishes to enter the territory of the Member States. Date of transit This is the date on which the seafarer signs off at a port in the territory of the Member States and heads towards another port also situated in the territory of the Member States. Date of departure This is the date on which the seafarer signs off at a port in the territory of the Member States to transfer to another vessel at a port situated outside the territory of the Member States, or the date on which the seafarer signs off at a port in the territory of the Member States to return to his home (outside the territory of the Member States). After determining the three means of travel, available information should also be provided concerning those means: (a) car, coach: registration number; (b) train: name, number, etc.; (c) flight data: date, time, number. (13) Formal declaration signed by the shipping agent or the ship owner confirming his responsibility for the expenses for the stay and, if necessary, for the repatriation of the seafarer. ANNEX X LIST OF MINIMUM REQUIREMENTS TO BE INCLUDED IN THE LEGAL INSTRUMENT IN THE CASE OF COOPERATION WITH EXTERNAL SERVICE PROVIDERS A. In relation to the performance of its activities, the external service provider shall, with regard to data protection: (a) prevent at all times any unauthorised reading, copying, modification or deletion of data, in particular during their transmission to the diplomatic mission or consular post of the Member State(s) competent for processing an application; (b) in accordance with the instructions given by the Member State(s) concerned, transmit the data,  electronically, in encrypted form, or  physically, in a secured way; (c) transmit the data as soon as possible:  in the case of physically transferred data, at least once a week,  in the case of electronically transferred encrypted data, at the latest at the end of the day of their collection; (d) delete the data immediately after their transmission and ensure that the only data that might be retained shall be the name and contact details of the applicant for the purposes of the appointment arrangements, as well as the passport number, until the return of the passport to the applicant, where applicable; (e) ensure all the technical and organisational security measures required to protect personal data against accidental or unlawful destruction or accidental loss, alteration, unauthorised disclosure or access, in particular where the cooperation involves the transmission of files and data to the diplomatic mission or consular post of the Member State(s) concerned and all other unlawful forms of processing personal data; (f) process the data only for the purposes of processing the personal data of applicants on behalf of the Member State(s) concerned; (g) apply data protection standards at least equivalent to those set out in Directive 95/46/EC; (h) provide applicants with the information required pursuant to Article 37 of the VIS Regulation. B. In relation to the performance of its activities, the external service provider shall, with regard to the conduct of staff: (a) ensure that its staff are appropriately trained; (b) ensure that its staff in the performance of their duties:  receive applicants courteously,  respect the human dignity and integrity of applicants,  do not discriminate against persons on grounds of sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation, and  respect the rules of confidentiality which shall also apply once members of staff have left their job or after suspension or termination of the legal instrument; (c) provide identification of the staff working for the external service provider at all times; (d) prove that its staff do not have criminal records and have the requisite expertise. C. In relation to the verification of the performance of its activities, the external service provider shall: (a) provide for access by staff entitled by the Member State(s) concerned to its premises at all times without prior notice, in particular for inspection purposes; (b) ensure the possibility of remote access to its appointment system for inspection purposes; (c) ensure the use of relevant monitoring methods (e.g. test applicants; webcam); (d) ensure access to proof of data protection compliance, including reporting obligations, external audits and regular spot checks; (e) report to the Member State(s) concerned without delay any security breaches or any complaints from applicants on data misuse or unauthorised access, and coordinate with the Member State(s) concerned in order to find a solution and give explanatory responses promptly to the complaining applicants. D. In relation to general requirements, the external service provider shall: (a) act under the instructions of the Member State(s) competent for processing the application; (b) adopt appropriate anti-corruption measures (e.g. provisions on staff remuneration; cooperation in the selection of staff members employed on the task; two-man-rule; rotation principle); (c) respect fully the provisions of the legal instrument, which shall contain a suspension or termination clause, in particular in the event of breach of the rules established, as well as a revision clause with a view to ensuring that the legal instrument reflects best practice. ANNEX XI SPECIFIC PROCEDURES AND CONDITIONS FACILITATING THE ISSUING OF VISAS TO MEMBERS OF THE OLYMPIC FAMILY PARTICIPATING IN THE OLYMPIC GAMES AND PARALYMPIC GAMES CHAPTER I Purpose and definitions Article 1 Purpose The following specific procedures and conditions facilitate the application for and issuing of visas to members of the Olympic family for the duration of the Olympic and Paralympic Games organised by a Member State. In addition, the relevant provisions of the Community acquis concerning procedures for applying for and issuing visas shall apply. Article 2 Definitions For the purposes of this Regulation: 1. Responsible organisations relate to measures envisaged to facilitate the procedures for applying for and issuing visas for members of the Olympic family taking part in the Olympic and/or Paralympic Games, and they mean the official organisations, in terms of the Olympic Charter, which are entitled to submit lists of members of the Olympic family to the Organising Committee of the Member State hosting the Olympic and Paralympic Games with a view to the issue of accreditation cards for the Games; 2. Member of the Olympic family means any person who is a member of the International Olympic Committee, the International Paralympic Committee, International Federations, the National Olympic and Paralympic Committees, the Organising Committees of the Olympic Games and the national associations, such as athletes, judges/referees, coaches and other sports technicians, medical personnel attached to teams or individual sportsmen/women and media-accredited journalists, senior executives, donors, sponsors or other official invitees, who agree to be guided by the Olympic Charter, act under the control and supreme authority of the International Olympic Committee, are included on the lists of the responsible organisations and are accredited by the Organising Committee of the Member State hosting the Olympic and Paralympic Games as participants in the [year] Olympic and/or Paralympic Games; 3. Olympic accreditation cards which are issued by the Organising Committee of the Member State hosting the Olympic and Paralympic Games in accordance with its national legislation means one of two secure documents, one for the Olympic Games and one for the Paralympic Games, each bearing a photograph of its holder, establishing the identity of the member of the Olympic family and authorising access to the facilities at which competitions are held and to other events scheduled throughout the duration of the Games; 4. Duration of the Olympic Games and Paralympic Games means the period during which the Olympic Games and the period during which the Paralympic Games take place; 5. Organising Committee of the Member State hosting the Olympic and Paralympic Games means the Committee set up on by the hosting Member State in accordance with its national legislation to organise the Olympic and Paralympic Games, which decides on accreditation of members of the Olympic family taking part in those Games; 6. Services responsible for issuing visas means the services designated by the Member State hosting the Olympic Games and Paralympic Games to examine applications and issue visas to members of the Olympic family. CHAPTER II Issuing of visas Article 3 Conditions A visa may be issued pursuant to this Regulation only where the person concerned: (a) has been designated by one of the responsible organisations and accredited by the Organising Committee of the Member State hosting the Olympic and Paralympic Games as a participant in the Olympic and/or Paralympic Games; (b) holds a valid travel document authorising the crossing of the external borders, as referred to in Article 5 of the Schengen Borders Code; (c) is not a person for whom an alert has been issued for the purpose of refusing entry; (d) is not considered to be a threat to public policy, national security or the international relations of any of the Member States. Article 4 Filing of the application 1. Where a responsible organisation draws up a list of the persons selected to take part in the Olympic and/or Paralympic Games, it may, together with the application for the issue of an Olympic accreditation card for the persons selected, file a collective application for visas for those persons selected who are required to be in possession of a visa in accordance with Regulation (EC) No 539/2001, except where those persons hold a residence permit issued by a Member State or a residence permit issued by the United Kingdom or Ireland, in accordance with Directive 2004/38/EC of the European Parliament and of the Council of 29 April 2004 on the right of citizens of the Union and their family members to move and reside freely within the territory of the Member States (1). 2. A collective application for visas for the persons concerned shall be forwarded at the same time as applications for the issue of an Olympic accreditation card to the Organising Committee of the Member State hosting the Olympic and Paralympic Games in accordance with the procedure established by it. 3. Individual visa applications shall be submitted for each person taking part in the Olympic and/or Paralympic Games. 4. The Organising Committee of the Member State hosting the Olympic and Paralympic Games shall forward to the services responsible for issuing visas, a collective application for visas as quickly as possible, together with copies of applications for the issue of an Olympic accreditation card for the persons concerned, bearing their full name, nationality, sex and date and place of birth and the number, type and expiry date of their travel document. Article 5 Examination of the collective application for visas and type of the visa issued 1. The visa shall be issued by the services responsible for issuing visas following an examination designed to ensure that the conditions set out in Article 3 are met. 2. The visa issued shall be a uniform, multiple-entry visa authorising a stay of not more than three months for the duration of the Olympic and/or Paralympic Games. 3. Where the member of the Olympic family concerned does not meet the conditions set out in point (c) or (d) of Article 3, the services responsible for issuing visas may issue a visa with limited territorial validity in accordance with Article 25 of this Regulation. Article 6 Form of the visa 1. The visa shall take the form of two numbers entered on the Olympic accreditation card. The first number shall be the visa number. In the case of a uniform visa, that number shall be made up of seven (7) characters comprising six (6) digits preceded by the letter C. In the case of a visa with limited territorial validity, that number shall be made up of eight (8) characters comprising six (6) digits preceded by the letters XX (2). The second number shall be the number of the travel document of the person concerned. 2. The services responsible for issuing visas shall forward the visa numbers to the Organising Committee of the Member State hosting the Olympic and Paralympic Games for the purpose of issuing Olympic accreditation cards. Article 7 Waiver of fees The examination of visa applications and the issue of visas shall not give rise to any fees being charged by the services responsible for issuing visas. CHAPTER III General and final provisions Article 8 Cancellation of a visa Where the list of persons put forward as participants in the Olympic and/or Paralympic Games is amended before the Games begin, the responsible organisations shall inform without any delay the Organising Committee of the Member State hosting the Olympic and Paralympic Games thereof so that the Olympic accreditation cards of the persons removed from the list may be revoked. The Organising Committee shall notify the services responsible for issuing visas thereof and shall inform them of the numbers of the visas in question. The services responsible for issuing visas shall cancel the visas of the persons concerned. They shall immediately inform the authorities responsible for border checks thereof, and the latter shall without delay forward that information to the competent authorities of the other Member States. Article 9 External border checks 1. The entry checks carried out on members of the Olympic family who have been issued visas in accordance with this Regulation shall, when such members cross the external borders of the Member States, be limited to checking compliance with the conditions set out in Article 3. 2. For the duration of the Olympic and/or Paralympic Games: (a) entry and exit stamps shall be affixed to the first free page of the travel document of those members of the Olympic family for whom it is necessary to affix such stamps in accordance with Article 10(1) of the Schengen Borders Code. On first entry, the visa number shall be indicated on that same page; (b) the conditions for entry provided for in Article 5(1)(c) of the Schengen Borders Code shall be presumed to be fulfilled once a member of the Olympic family has been duly accredited. 3. Paragraph 2 shall apply to members of the Olympic family who are third-country nationals, whether or not they are subject to the visa requirement under Regulation (EC) No 539/2001. (1) OJ L 158, 30.4.2004, p. 77. (2) Reference to the ISO code of the organising Member State. ANNEX XII ANNUAL STATISTICS ON UNIFORM VISAS, VISAS WITH LIMITED TERRITORIAL VALIDITY AND AIRPORT TRANSIT VISAS Data to be submitted to the Commission within the deadline set out in Article 46 for each location where individual Member States issue visas:  total of A visas applied for (including multiple A visas),  total of A visas issued (including multiple A visas),  total of multiple A visas issued,  total of A visas not issued (including multiple A visas),  total of C visas applied for (including multiple-entry C visas),  total of C visas issued (including multiple-entry C visas),  total of multiple-entry C visas issued,  total of C visas not issued (including multiple-entry C visas),  total of LTV visas issued. General rules for the submission of data:  the data for the complete previous year shall be compiled in one single file,  the data shall be provided using the common template provided by the Commission,  data shall be available for the individual locations where the Member State concerned issue visas and grouped by third country,  Not issued covers data on refused visas and applications where the examination has been discontinued as provided for in Article 8(2). In the event of data being neither available nor relevant for one particular category and a third country, Member States shall leave the cell empty (and not enter 0 (zero), N.A. (non-applicable) or any other value). ANNEX XIII CORRELATION TABLE Provision of this Regulation Provision of the Schengen Convention (CSA), Common Consular Instructions (CCI) or of the Schengen Executive Committee (SCH/Com-ex) replaced TITLE I GENERAL PROVISIONS Article 1 Objective and scope CCI, Part I.1. Scope (CSA Articles 9 and 10) Article 2 Definitions (1)-(4) CCI: Part I. 2. Definitions and types of visas CCI: Part IV Legal basis CSA: Articles 11(2), 14(1), 15, 16 TITLE II AIRPORT TRANSIT VISA Article 3 Third-country nationals required to hold an airport transit visa Joint Action 96/197/JHA, CCI, Part I. 2.1.1 TITLE III PROCEDURES AND CONDITIONS FOR ISSUING VISAS CHAPTER I Authorities taking part in the procedures relating to applications Article 4 Authorities competent for taking part in the procedures relating to applications CCI Part II. 4., CSA, Art. 12(1), Regulation (EC) No 415/2003 Article 5 Member State competent for examining and deciding on an application CCI, Part II 1.1(a) (b), CSA Article 12(2) Article 6 Consular territorial competence CCI, Part II, 1.1 and 3 Article 7 Competence to issue visas to third-country nationals legally present within the territory of a Member State  Article 8 Representation agreements CCI, Part II, 1.2 CHAPTER II Application Article 9 Practical modalities for lodging an application CCI, Annex 13, note (Article 10(1)) Article 10 General rules for lodging an application  Article 11 Application form CCI, Part III. 1.1. Article 12 Travel document CCI, Part III. 2. (a), CSA, Article 13(1) and (2) Article 13 Biometric identifiers CCI, Part III. 1.2 (a) and (b) Article 14 Supporting documents CCI, Part III.2(b) and Part V.1.4, Com-ex (98) 57 Article 15 Travel medical insurance CCI, Part V, 1.4 Article 16 Visa fee CCI Part VII. 4. and Annex 12 Article 17 Service fee CCI, Part VII, 1.7 CHAPTER III Examination of and decision on an application Article 18 Verification of consular competence  Article 19 Admissibility  Article 20 Stamp indicating that an application is admissible CCI, Part VIII, 2 Article 21 Verification of entry conditions and risk assessment CCI, Part III.4 and Part V.1. Article 22 Prior consultation of central authorities of other Member States CCI, Part II, 2.3 and Part V, 2.3(a)-(d) Article 23 Decision on the application CCI, Part V. 2.1 (second indent), 2.2, CCI CHAPTER IV Issuing of the visa Article 24 Issuing of a uniform visa CCI, Part V, 2.1 Article 25 Issuing of a visa with limited territorial validity CCI, Part V, 3, Annex 14, CSA 11(2), 14(1) and 16 Article 26 Issuing of an airport transit visa CCI, Part I, 2.1.1  Joint Action 96/197/JHA Article 27 Filling in the visa sticker CCI, Part VI.1-2-3-4 Article 28 Invalidation of a completed visa sticker CCI, Part VI, 5.2 Article 29 Affixing a visa sticker CCI, Part VI, 5.3 Article 30 Rights derived from an issued visa CCI, Part I, 2.1, last sentence Article 31 Information of central authorities of other Member States  Article 32 Refusal of a visa  CHAPTER V Modification of an issued visa Article 33 Extension Com-ex (93) 21 Article 34 Annulment and revocation Com-ex (93) 24 and Annex 14 to the CCI CHAPTER VI Visas issued at the external borders Article 35 Visas applied for at the external border Regulation (EC) No 415/2003 Article 36 Visas issued to seafarers in transit at the external border TITLE IV ADMINISTRATIVE MANAGEMENT AND ORGANISATION Article 37 Organisation of visa sections CCI, VII, 1-2-3 Article 38 Resources for examining applications and monitoring of consulates  CCI, Part VII, 1A Article 39 Conduct of staff CCI, Part III.5 Article 40 Forms of cooperation CCI, Part VII, 1AA Article 41 Cooperation between Member States Article 42 Recourse to honorary consuls CCI, Part VII, AB Article 43 Cooperation with external service providers CCI, Part VII, 1B Article 44 Encryption and secure transfer of data CCI, Part II, 1.2, PART VII, 1.6, sixth, seventh, eighth and ninth subparagraphs Article 45 Member States cooperation with commercial intermediaries CCI, VIII, 5.2 Article 46 Compilation of statistics SCH Com-ex (94) 25 and (98) 12 Article 47 Information to the general public  TITLE V LOCAL SCHENGEN COOPERATION Article 48 Local Schengen cooperation between Member States consulates CCI, VIII, 1-3-4 TITLE VI FINAL PROVISIONS Article 49 Arrangements in relation to the Olympic Games and Paralympic Games  Articles 50 Amendments to the Annexes  Article 51 Instructions on the practical application of the Visa Code  Article 52 Committee procedure  Article 53 Notification  Article 54 Amendments to Regulation (EC) No 767/2008  Article 55 Amendments to Regulation (EC) No 562/2006  Article 56 Repeals  Article 57 Monitoring and evaluation  Article 58 Entry into force  ANNEXES Annex I Harmonised application form CCI, Annex 16 Annex II Non-exhaustive list of supporting documents Partially CCI, V, 1.4. Annex III Uniform format and use of the stamp indicating that a visa application is admissible CCI, VIII, 2 Annex IV Common list of third countries, listed in Annex I to Regulation (EC) No 539/2001whose nationals are required to be in possession of an airport transit visa when passing through the international transit area of airports situated on the territory of the Member States CCI, Annex 3, Part I Annex V List of residence permits entitling their holders to transit through the airports of Member States without being required to hold an airport transit visa CCI, Annex 3, Part III Annex VI Standard form for notifying and motivating refusal, annulment or revocation of a visa  Annex VII Filling in the visa sticker CCI, Part VI, 1-4, Annex 10 Annex VIII Affixing the visa sticker CCI, Part VI, 5.3 Annex IX Rules for issuing visas at the border to seafarers in transit subject to visa requirements Regulation (EC) No 415/2003, Annexes I and II Annex X List of minimum requirements to be included in the legal instrument in the case of cooperation with external service providers CCI, Annex 19 Annex XI Specific procedures and conditions facilitating the issuing of visas to members of the Olympic Family participating in the Olympic Games and Paralympic Games  Annex XII Annual statistics on uniform visas, visas with limited territorial validity and airport transit visas 